

EXHIBIT 10.1




INVENTORY LOAN AND SECURITY AGREEMENT
by and between
RFA PMR LOANCO, LLC
and
DPM ACQUISITION, LLC


AS OF MAY 21, 2012

1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
1.
Definitions and Construction
6


 
1.1
Definitions
6


 
1.2
Interpretation
13


 
1.3
Schedules and Exhibits
14


 
1.4
Accounting Principles
14


 
 
 
 
2.
Inventory Loan
14


 
2.1
The Inventory Loan
14


 
2.2
Use of Proceeds; Netting of Advances
14


 
2.3
Evidence of Indebtedness; Note
14


 
2.4
Amounts in Excess of Borrowing Base
15


 
2.5
Interest
15


 
2.6
Payments
15


 
2.7
Late Charge
16


 
2.8
Loan Costs
16


 
2.9
Limitation of Interest; Usury Savings Clause
17


 
2.10
Reinstatement of Obligations and Liens
17


 
 
 
 
3.
Collateral
17


 
3.1
Grant of Lien
17


 
3.2
[Reserved]
17


 
3.3
General and Continuing Lien
17


 
3.4
Additional Documents and Future Actions
17


 
3.5
Release of Inventory Collateral
18


 
3.6
Total Release
18


 
 
 
 
4.
Conditions Precedent
18


 
4.1
Conditions Precedent to the Initial Advance
18


 
4.2
Conditions Precedent to Every Advance
19


 
4.3
Funding Procedures
20


 
4.4
No Waiver
20


 
 
 
 
5.
General Representations, Warranties and Covenants
20


 
5.1
Organization; Power; Authorization
20


 
5.2
Provision of Information
20


 
5.3
Names and Addresses
21


 
5.4
Licenses
21


 
5.5
Compliance with Legal Requirements
21


 
5.6
Taxes
21


 
5.7
Litigation Proceedings
21


 
5.8
Pension Plans
21


 
5.9
Financial Statement and Financial Condition
22


 
5.10
Solvency
22


 
5.11
Investment Company
22


 
5.12
Enforceability
22




2

--------------------------------------------------------------------------------





 
5.13
No Defaults
22


 
5.14
Use of Proceeds/Margin Stock
22


 
5.15
Labor Relations
22


 
5.16
Broker's Fees
22


 
5.17
Inspections
23


 
5.18
Books and Records
23


 
5.19
Full Disclosure
23


 
5.20
Change of Control
23


 
 
 
 
6.
Representations, Warranties and Covenants With Respect to the Inventory
Collateral, the Vacation Club and Component Sites
23


 
6.1
Vacation Club Declaration
23


 
6.2
Legal Requirements
23


 
6.3
Liens
23


 
6.4
Other Restrictions
24


 
6.5
Inventory Collateral
24


 
6.6
Taxes
24


 
6.7
Management Agreements
24


 
6.8
Cessation of Business
24


 
6.9
Pricing
24


 
6.10
Transactions with Affiliates
24


 
 
 
 
7.
Reporting Requirements
24


 
7.1
Annual Financial Statements
24


 
7.2
Quarterly Financial Statements
24


 
7.3
Monthly Borrowing Base Shortfall
25


 
7.4
Budgets and Assessments
25


 
7.5
Audit Reports
25


 
7.6
Notice of Default or Event of Default
25


 
7.7
Notice of Claimed Default
25


 
7.8
Material Adverse Developments
25


 
7.9
Other Information
26


 
 
 
 
8.
Events of Default
26


 
8.1
Payments
26


 
8.2
Covenant Defaults
26


 
8.3
Warranties or Representations
26


 
8.4
Enforceability of Liens
26


 
8.5
Involuntary Proceedings
26


 
8.6
Proceedings
24


 
8.7
Attachment; Judgment; Tax Liens
27


 
8.8
Documents
27


 
8.9
Material Adverse Effect
27


 
8.10
Default by Borrower Under Other Agreements
27


 
8.11
Breach of Other Agreements
27


 
8.12
Fraud
27


 
8.13
Change of Control
27




3

--------------------------------------------------------------------------------



 
8.14
Cessation of Sales or Business
27


 
 
 
 
9.
Termination of Obligation to Advance/Remedies
27


 
9.1
Termination of Obligation to Advance
27


 
9.2
Remedies Upon Default
27


 
9.3
Sale of Inventory Collateral
28


 
9.4
Application of Proceeds
29


 
9.5
Delegation of Duties and Rights
29


 
9.6
Lender Not in Control
29


 
9.7
Rights of Lender Regarding Inventory Collateral
29


 
9.8
Waivers
29


 
9.9
Cumulative Rights
30


 
9.10
Diminution in Value of Collateral
31


 
9.11
Discontinuance of Proceedings
31


 
9.12
Indemnification of Lender Parties
31


 
 
 
 
10.
Certain Rights of Lender
31


 
10.1
Suits to Protect the Inventory Collateral
31


 
10.2
Protection of Inventory Collateral
32


 
10.3
Performance by Lender
32


 
10.4
No Liability of Lender
32


 
10.5
Right to Defend Action Affecting Security
32


 
10.6
Indemnities, Loan Costs and Expenses
32


 
10.7
Lender's Right of Set-Off
32


 
10.8
Assignment of Lender's Interest
32


 
10.9
Lender's Appointment as Attorney-in-Fact
33


 
 
 
 
11.
Miscellaneous
34


 
11.1
Notices
34


 
11.2
Survival; Continuation and Reliance
35


 
11.3
Governing Law; Consent to Jurisdiction
35


 
11.4
Invalid Provisions
36


 
11.5
Successors and Assigns; Third Party Beneficiaries
36


 
11.6
Counterparts; Effectiveness
37


 
11.7
Lender Not Fiduciary
37


 
11.8
Total Agreement; Amendments
37


 
11.9
Consents, Approvals and Discretion
37


 
11.10
Litigation
37


 
11.11
Consent to Advertising and Publicity of Documents
38


 
11.12
Use of Lender's Name
38


 
11.13
Control of a Material Party
38


 
11.14
Directly or Indirectly
38


 
11.15
Sale of Participation Interests in Inventory Loan
38


 
11.16
Non-Public Information; Confidentiality
38


 
11.17
Headings
38


 
11.18
Borrower's Knowledge
38


 
11.19
Gender
38




4

--------------------------------------------------------------------------------



 
11.20
Time of the Essence
38


 
11.21
Conflict
38


 
 
 
 
 
 
 
 
Schedules
 
 
 
 
 
 
Schedule 5.3
Names and Addresses
 
Schedule 6.5
Permitted Exceptions to Title
 
 
 
 
 
Exhibits
 
 
 
 
 
 
Exhibit A
Form of Request for Inventory Loan Advance
 










5

--------------------------------------------------------------------------------



INVENTORY LOAN AND SECURITY AGREEMENT
This INVENTORY LOAN AND SECURITY AGREEMENT (this “Agreement”) is made effective
as of May 21, 2012, by and between DPM ACQUISITION, LLC, a Delaware limited
liability company (“Borrower”) and RFA PMR LOANCO, LLC, a Delaware corporation
(“Lender”). Capitalized terms shall have the meanings give in Section 1 of this
Agreement.
RECITALS
WHEREAS, Borrower and PMR Sellers entered into that certain Asset Purchase
Agreement dated as of October 24, 2011, as it may be amended from time to time
(the “Asset Purchase Agreement (Diamond)”), pursuant to which Borrower has
agreed to acquire certain assets of PMR Sellers (as referenced in Section 5 of
the Asset Purchase Agreement (Diamond)) pursuant to Section 363 of the
Bankruptcy Code (the “Section 363 Sale (Diamond)”);
WHEREAS, Resort Finance America LLC (“RFA”) and PMR entered into that certain
Asset Purchase Agreement dated as of October 24, 2011, as it may be amended from
time to time (the “Asset Purchase Agreement (RFA)”), pursuant to which RFA has
agreed to acquire certain assets of PMR (as referenced in Section 5 of the Asset
Purchase Agreement (RFA)) pursuant to Section 363 of the Bankruptcy Code (the
“Section 363 Sale (RFA)”);
WHEREAS, on the Closing Date, RFA will assign and transfer all of its rights,
title and interest in and to the RFA PMR Owned Vacation Club Loans acquired by
RFA pursuant to the Asset Purchase Agreement (RFA) to Lender;
WHEREAS, pursuant to that certain Collateral Recovery and Repurchase Agreement,
dated as of the date hereof (the “Repurchase Agreement”), by and among Lender,
Borrower and DRFS, Servicer will recover, on behalf of Lender, certain Defaulted
VOPs securing such RFA PMR Owned Vacation Club Loans or, at Borrower's election,
the RFA PMR Owned Vacation Club Loans secured by such Defaulted VOPs (in either
event, collectively, the “Defaulted Receivables”), which Defaulted VOPs will be
purchased by Borrower in accordance with the terms thereof;
WHEREAS, Borrower has requested that Lender provide debt financing for a portion
of the purchase price of the Defaulted Receivables purchased by Borrower
pursuant to the Repurchase Agreement, and Lender has agreed to provide such debt
financing on the terms and conditions set forth herein;
WHEREAS, the Pledged Inventory along with other Inventory Collateral serve to
secure Borrower's repayment of the Inventory Loan to Lender; and
WHEREAS, the parties hereto desire to be legally bound by the terms and
conditions of this Agreement along with all exhibits attached hereto and related
contractual agreements referenced herein, the terms and conditions of which are
incorporated herein by this reference;
NOW, THEREFORE, for an in consideration of the foregoing Recitals, and the
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the legal adequacy and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
1.Definitions and Construction.
1.1Definitions. The following words and phrases as used in capitalized form in
this

6

--------------------------------------------------------------------------------



Agreement, whether in the singular or plural, shall have the meanings indicated:
Advance: A portion of the Inventory Loan advanced from time to time by Lender to
Borrower in accordance with the terms of this Agreement. For the avoidance of
doubt, each Advance represents seller financing provided by Lender to Borrower
in connection with Borrower's purchase of Defaulted Receivables pursuant to the
Repurchase Agreement, and Lender will in no event make or be obligated to make
any cash advance in connection with any Advance or the Inventory Loan. Any
reference herein to an Advance or the making of an Advance shall be a reference
to a deemed advance of a portion of the Inventory Loan, and not an actual cash
advance.
Affiliate: With respect to any Person, any Person or entity controlled by,
controlling, or under common control with, such Person.
Aggregate Collateral Value: With respect to any Inventory Loan Tranche and any
date of determination, for each Vacation Ownership Point that remains as part of
the Pledged Inventory and was financed by the Advance representing such
Inventory Loan Tranche, an amount equal to the product of 15% multiplied by the
then-current retail selling price of each such Vacation Ownership Point.
Agreement: This Inventory Loan and Security Agreement between Borrower and
Lender.
Assessments: The assessments made against each Vacation Ownership Plan and the
Owner thereof pursuant to the terms of the Vacation Club Governing Documents.
Asset Purchase Agreement (Diamond): As such term is defined in the Recitals
hereto.
Asset Purchase Agreement (RFA): As such term is defined in the Recitals hereto.
Backstop Agreement: That certain Portfolio 1 Backstop Agreement, dated as of the
date hereof, by and among Lender, DPM Servicer and Sub-Servicer.
Bankruptcy Code: Title II of the United States Code, 11 U.S.C. §§ 101 et. seq.
Borrower: DPM Acquisition, LLC, a Delaware limited liability company.
Borrowing Base: With respect to an Inventory Loan Tranche, an amount equal to
the Aggregate Collateral Value of the Vacation Ownership Points included in the
Pledged Inventory relating to such Inventory Loan Tranche.
Borrowing Base Shortfall: With respect to any Inventory Loan Tranche and a
Monthly Payment Date, the amount by which the unpaid principal balance of such
Inventory Loan Tranche exceeds the Borrowing Base of such Inventory Loan Tranche
as of the first (1st) day of the calendar month immediately prior to such
Monthly Payment Date.
Business Day: Each day which is not a Saturday or Sunday or a day on which
national banks are legally closed for business in New York, New York or Las
Vegas, Nevada.
Change of Control: If DRC ceases to own, directly or indirectly, 100% of
Borrower.
Closing Date: The date on which the asset sale transactions contemplated by the
Section 363 Sale (Diamond) and the Section 363 Sale (RFA) are consummated.
Component Site: A time-share resort at which Resort Accommodations may be
reserved in

7

--------------------------------------------------------------------------------



connection with the Vacation Club Program.
Component Site Association: With respect to any Component Site, the related
“Underlying Association” as such term is defined in the Vacation Club
Declaration.
Component Site Declaration: With respect to any Component Site, the related
“Underlying Plan” as such term is defined in the Vacation Club Declaration.
Debtor Relief Law: Any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar law, proceeding
or device providing for the relief of debtors from time to time in effect and
generally affecting the rights of creditors.
Default: An event or condition, the occurrence of which immediately is or, with
the passage of time or the giving of notice or both, becomes an Event of
Default.
Default Rate: The Inventory Loan Interest Rate plus four percent (4%) per annum,
provided that, the Default Rate shall not exceed the highest lawful rate.
Defaulted Receivables: As such term is defined in the Recitals hereto.
Defaulted VOPs: As such term defined in the Repurchase Agreement.
Diamond Points: As such term is defined in Section 3.7.
DPM Servicer: Borrower in its capacity as “DPM Servicer” under the Servicing
Agreements, together with its successors and permitted assigns in such capacity.
DRC: Diamond Resorts Corporation, a Maryland corporation, and its successors or
assigns.
DRFS: Diamond Resorts Financial Services, Inc., a Nevada corporation, and its
successors or assigns.
DRC Affiliates: DRFS and any other Person that is an Affiliate of DRC or DRFS
which enter into a Material Agreement with the Borrower in connection with the
Vacation Club, a Component Site, the Vacation Club Association, a Component Site
Association or this Agreement.
Event of Default: Each event described in Section 8.
Financial Statements: The monthly, quarterly and annual balance sheets, results
of operations and statements of income and expense, and the related notes and
schedules, required to be provided to Lender under this Agreement.
GAAP: Generally accepted accounting principles, applied on a consistent basis,
as described in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question.
Governing Documents: The certificate or articles of incorporation or formation,
bylaws, partnership agreement, joint venture agreement, trust agreement,
operating agreement or other organization or governing documents of any Person.

8

--------------------------------------------------------------------------------



Indemnified Lender Parties: Lender and all participants acquiring any interest
in the Inventory Loan, and all of their parents, subsidiaries, affiliates,
officers, directors, agents, employees and representatives, as well as their
respective heirs, personal representatives, successors and assigns.
Inventory Collateral: Collectively, all now owned or hereafter existing or
acquired right, title and interest of Borrower in and to all of the following:
(a)All existing and future Pledged Inventory, and all extensions, betterments,
substitutions and replacements thereof;
(b)All existing and future documents, instruments, accounts, chattel paper,
rights to proceeds and general intangibles relating to the Pledged Inventory;
(c)All existing and future books, records, reports, computer tapes, computer
disks and software relating exclusively to the Pledged Inventory or any other
Inventory Collateral;
(d)All existing and future rights of Borrower as the owner of the Pledged
Inventory, including without limitation all rights of an owner of Vacation
Ownership Points under the Vacation Club Governing Documents;
(e)All existing and future cash, money, deposit accounts collection accounts,
clearing accounts, escrow accounts or reserve account into which cash or
proceeds from Pledged Inventory sales are deposited at any time, and all rights
of setoff, and all benefits, claims, accounts, accounts receivables general
intangibles, choses in action, claims, credits, balance and proceeds relating
thereto or deriving therefrom prior to the release of such Pledged Inventory
from the Lien of the Lender; and
(f)All products and proceeds of the foregoing.
Inventory Loan: The non-revolving credit inventory loan facility to be advanced
on the terms set forth in this Agreement.
Inventory Loan Interest Rate: A variable rate, adjusted as of the first day of
each calendar month, equal to the sum of LIBOR as of the first day of the
applicable calendar month, plus 6.00% per annum; provided that LIBOR, when used
to calculate the Inventory Loan Interest Rate, shall never be less than 2.00%
nor greater than 4.00% per annum.
Inventory Loan Maturity Date: With respect to any Inventory Loan Tranche, the
earlier to occur of (x) the date that is seven (7) years following the date on
which the related Advance is made and (y) the date on which the entire
outstanding principal amount of the Inventory Loan is required to be repaid
pursuant to the terms of this Agreement, whether by acceleration or otherwise.
Inventory Loan Note: That certain “Inventory Loan Promissory Note” dated as of
the Closing Date evidencing Borrower's obligation to repay the Inventory Loan,
executed by Borrower and payable to the order of Lender, as it may be amended,
modified or restated from time to time.
Inventory Loan Tranche: Each portion of the Inventory Loan represented by an
Advance made on the Closing Date or a Repurchase Date.
Legal Requirements: All federal, state and local ordinances, laws, regulations,
orders, judgments, decrees, determinations and other legal restrictions
governing the Vacation Club, any Component Site, the Material Parties, their
businesses or operations, the sale of Vacation Ownership Plans in the Vacation
Club, the financing of sales of Vacation Ownership Plans in the Vacation Club,
the marketing of Vacation Ownership Plans in the Vacation Club and all matters
related thereto.
Lender: RFA PMR, in its capacity as Lender hereunder, its successors and
assigns.

9

--------------------------------------------------------------------------------



LIBOR: The rate that is published on the Effective Date in the “Money Rates”
section of The Wall Street Journal as the London Interbank Offered Rates
(LIBOR), and shall be adjusted as of the first day of each calendar month
hereafter to the rate published as the London Interbank Offered Rates (LIBOR) in
the “Money Rates” section of the Wall Street Journal on the first day on which
an edition of the Wall Street Journal is published during the month. In the
event that the Wall Street Journal is no longer published or the London
Interbank Offered Rates (LIBOR) is not published in the Wall Street Journal,
Borrower and Lender will agree on a substitute source for determining LIBOR or a
rate comparable thereto.
Lien: Any interest in real, personal or intangible property securing an
obligation owed to, or claimed by, a Person other than the owner of the real,
personal or intangible property, whether such interest is based on the common
law, statute or contract, and including, but not limited to attachments,
judgments or tax liens and the security interest or lien arising from a security
agreement, assignment, mortgage, deed of trust, encumbrance, pledge, conditional
sale or trust receipt of a lease, consignment or bailment for security purposes.
The term “Lien” shall include reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting real property.
Loan Costs: All reasonable out-of-pocket costs, expenses and fees incurred by or
on behalf of Lender in connection with the Inventory Loan, including without
limitation, those related to enforcing this Agreement and all other Loan
Documents including, but not limited to: (a) the reasonable legal fees, expenses
and disbursements of Lender's counsel; (b) all costs, fees and expenses relating
to any Advances, amendments, waivers or consents; and (c) all costs, fees and
expenses of every kind and character incurred in (i) the enforcement of any of
the provisions of, or the creation, preservation or exercise of rights and
remedies under, any of the Loan Documents, including the costs of appeal, and
(ii) the preparation for, negotiations regarding, consultations concerning, or
the defense or prosecution of legal proceedings involving any claim or claims
made or threatened against Borrower or Lender arising out of this transaction or
the preservation and protection of the Inventory Collateral securing the
Obligations or Advances made hereunder. Notwithstanding the foregoing to the
contrary, Lender agrees not to include any third-party monitoring or consulting
costs unless such costs are incurred from and after the occurrence and
continuance of an Event of Default. Further, Lender shall not include any
Lender's costs incurred in PMR's bankruptcy, including Lender's legal fees, but
Lender may include, as part of Loan Costs hereunder, and Borrower shall promptly
pay upon submission of an invoice therefor, the legal fees and reasonable costs
and disbursements of Willkie Farr & Gallagher LLP incurred in connection with
the negotiation, drafting, review and execution of this Agreement, the
Repurchase Agreement and the other Loan Documents (but exclusive of the
Servicing Agreements and the Backstop Agreement).
Loan Documents: Collectively, this Agreement, the Inventory Loan Note, the
Release, financing statements covering the Inventory Collateral, to be filed
from time to time in all offices necessary to perfect Lender's Liens in the
Inventory Collateral, and such other agreements, documents, instruments,
certificates and materials as Lender may request to evidence the Obligations, to
evidence and perfect the rights and Liens of Lender contemplated by the Loan
Documents, and to effectuate the transactions contemplated herein.
Management Agreements: The existing management agreements and/or sub-management
agreements entered into by the Vacation Club Association (or, with respect to
any Component Site, the related Component Site Association), pursuant to which
the Vacation Club Manager or such other applicable Person is to provide
management and other services with respect to the Vacation Club and/or Component
Sites as contemplated by the Vacation Club Governing Documents.
Material Adverse Effect: A material adverse effect on any of the following: (a)
the property, business, operations or financial condition of Borrower, (b) the
ability of Borrower or a Material Party to perform each of their respective
obligations under any of the Loan Documents, (c) the legality, validity or
enforceability

10

--------------------------------------------------------------------------------



of any of the Loan Documents, (d) the rights and remedies of the Lender under
any of the Loan Documents, or (e) the validity, perfection or priority of a Lien
in favor of the Lender on any material part of the Inventory Collateral.
Material Agreement(s): (a) The Vacation Club Governing Documents, (b) each
Management Agreement, and (c) all other contracts, agreements and arrangements
relating to the transactions between Borrower and Lender as contemplated by this
Agreement involving payments in excess of $200,000 in any one year period; as
such contracts, agreements and arrangements may be amended, restated, extended
or supplemented from time to time and any new contracts, agreements or
arrangements entered into in place of or in addition thereto, which in the case
of subsection (c) must be in form and content reasonably acceptable to Lender.
Material Party: Borrower, DRC and any other DRC Affiliate directly involved in
the business of Borrower.
Monthly Amortization Payment: With respect to any Inventory Loan Tranche, the
lesser of (x) an amount equal to (i) the outstanding principal balance of such
Inventory Loan Tranche as of the first day of the calendar month immediately
preceding the 25th Monthly Payment Date following the date on which the related
Advance was made, divided by (ii) 60, and (y) the outstanding principal balance
of such Inventory Loan Tranche.
Monthly Amortization Period: With respect to any Inventory Loan Tranche, the
period commencing on the 25th Monthly Payment Date following the date on which
the related Advance was made, and ending on the earlier of (x) the applicable
Inventory Loan Maturity Date and (y) the date on which such Inventory Loan
Tranche has been repaid in full.
Monthly Payment Date: The fifth (5th) day of each calendar month or, if such day
is not a Business Day, the next following Business Day.
Obligations: All amounts due or becoming due to Lender in respect of the
Inventory Loan, and any of the Loan Documents, including principal, interest,
late charges and Loan Costs incurred by Lender or advanced to or on behalf of
Borrower by Lender pursuant to this Agreement or any of the Loan Documents, and
the prompt and complete payment and performance by Borrower of all covenants,
obligations, indebtedness and liabilities pursuant to this Agreement or any of
the Loan Documents.
Owner: Any Person who owns one or more Vacation Ownership Plans and Borrower
with respect to all Vacation Ownership Points that have been reacquired by
Borrower or an Affiliate of Borrower in connection with Borrower's purchase of
Defaulted Receivables.
Permitted Exceptions: Those permitted Liens and exceptions to title to the
Inventory Collateral described on Schedule 6.5 attached hereto.
Per Point Release Fee: With respect to any Inventory Loan Tranche, an amount
equal to (i) the initial outstanding principal balance of the Advance made in
respect of such Inventory Loan Tranche divided by (ii) the number of Vacation
Ownership Points financed by such Advance at the time of Borrower's purchase of
the Defaulted Receivables.
Person: An individual, a government or any agency or subdivision thereof, a
corporation, partnership, trust, unincorporated organization, association, joint
stock company, limited liability company or other legal entity.

11

--------------------------------------------------------------------------------



Pledged Inventory: Any Vacation Ownership Point recovered in respect of a
Defaulted Receivable purchased by Borrower from Lender (including, as
applicable, any and all right, title interest in and to the Vacation Ownership
Plan (if any) relating to such Vacation Ownership Points).
PMR: Pacific Monarch Resorts, Inc., a California corporation.
PMR Sellers: Each of PMR, Vacation Interval Realty, Inc., Vacation Marketing
Group, Inc., MGV Cabo, LLC, Desarrollo Cabo Azul, S. de R.L. de C.V. and
Operadora MGVM S. de R.L. de C.V.
Public Offering Statement: Collectively, the approved public report, permit or
public offering statement for the Vacation Club or a Component Site in each
jurisdiction in which sales of Vacation Ownership Plans are made or the Vacation
Club or Component Sites are otherwise required to be licensed, approved or
registered.
Register: The meaning set forth in Section 10.8(b).
Reimbursement Agreement: That certain Reimbursement Agreement dated as of
October 24, 2011, by and between Borrower, as buyer, and Lender, as obligor.
Release: A form of release of Lender's Lien approved as of the Closing Date by
Borrower, Lender and First American Title Insurance Company, as it may be
amended, modified or restated from time to time, which Release shall be used by
Lender to release its Lien on Inventory Collateral pursuant to Sections 3.4 and
3.5 herein.
Repurchase Agreement: As such term is defined in the Recitals hereto.
Repurchase Date: Each day on which the Borrower purchases Defaulted Receivables
from Lender pursuant to, and in accordance with the terms and conditions set
forth in, the Repurchase Agreement.
Resort Accommodations: As such term is defined in the Vacation Club Declaration.
RFA PMR: RFA PMR LoanCo, LLC, a Delaware limited liability company, its
successors and assigns.
RFA PMR Owned Vacation Club Loan(s): One or more Vacation Club Loans which at
any time make up RFA PMR's receivables portfolio related to the Vacation Club,
title to all of which Vacation Club Loans is owned by RFA PMR as of the Closing
Date pursuant to the Section 363 Sale Agreement (RFA).
SCRA: The Servicemembers' Civil Relief Act, formerly known as the Soldiers' and
Sailors' Civil Relief Act.
Section 363 Sale (Diamond): As such term is defined in the Recitals hereto.
Section 363 Sale (RFA): As such term is defined in the Recitals hereto.
Servicer: DPM Servicer and Sub-Servicer, collectively.
Servicing Agreements: Each of the Portfolio 1 Servicing Agreement and Portfolio
2 Servicing Agreement, dated as of the date hereof, by and among Lender, DPM
Servicer and Sub-Servicer.
Sub-Servicer: DRFS in its capacity as “Sub-Servicer” under the Servicing
Agreements, together

12

--------------------------------------------------------------------------------



with its successors and permitted assigns in such capacity.
Taxes: All real property, personal property, withholding, payroll, business,
profits, income, sales, transfer, general intangible, mortgage, documentary,
recording, ad valorem and other taxes and assessments (exclusive, solely for
purposes of any indemnification obligation of Borrower hereunder, of any Taxes
for which Borrower is not responsible under the Reimbursement Agreement).
Vacation Club: Monarch Grand Vacations, the vacation ownership program
established pursuant to the Vacation Club Declaration.
Vacation Club Association: Monarch Grand Vacations Owners Association, a
California nonprofit, mutual benefit corporation.
Vacation Club Declaration: The Master Declaration of Restrictions and Bylaws for
Monarch Grand Vacations dated as of December 15, 1998.
Vacation Club Governing Documents: The Vacation Club Declaration, each Component
Site Declaration, the Governing Documents of the Vacation Club Association, the
Governing Documents of each Component Site Association, any and all rules and
regulations from time to time adopted by the Vacation Club Association (or, with
respect to a Component Site, the related Component Site Association), the
Vacation Club Development Agreement and the Vacation Club Trust Agreement, as
each may be amended from time to time.
Vacation Club Loan: One or more loans to a Vacation Club Member and secured by
the related Vacation Ownership Plan, which results from the sale of a Vacation
Ownership Plan to such Vacation Club Member.
Vacation Club Manager: With respect to the Vacation Club, the related managing
agent or subagent engaged by the Vacation Club Association for the management
and administration of the Vacation Club.
Vacation Club Member: An Owner of a Vacation Ownership Plan (other than
Borrower).
Vacation Club Trust: The trust created pursuant to the terms of the Vacation
Club Trust Agreement and for which the Vacation Club Trustee is the trustee.
Vacation Club Trust Agreement: That Trust Agreement dated as of December 15,
1998, and settled by Borrower, pursuant to which Vacation Club Trustee holds
title to the Resort Accommodations which have been dedicated to the Vacation
Club for the benefit of Vacation Club Members which are not coupled with an
interest in real property.
Vacation Club Trustee: The trustee under the Vacation Club Trust Agreement.
Vacation Ownership Plan: As defined in the Vacation Club Declaration and
including any appurtenant Vacation Ownership Points.
Vacation Ownership Point(s): As defined in the Vacation Club Declaration;
provided, that for purposes of the Loan Documents, any reference to Vacation
Ownership Points shall, as applicable, include the beneficial ownership interest
in the Vacation Club Trust associated therewith.
1.2Interpretation. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term

13

--------------------------------------------------------------------------------



“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. An Event of Default shall “continue” or be “continuing” until such
Event of Default has been cured (if capable of cure) or otherwise waived in
writing by Lender. Section, subsection, clause, schedule, and exhibit references
are to sections, subsections, clauses, schedules and exhibits in this Agreement
unless otherwise specified. Any reference in this Agreement or in the Loan
Documents to this Agreement, any of the Loan Documents or any other document or
agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, supplements, and
restatements thereto and thereof, as applicable.
1.3 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement, as they may from time to time be amended or restated, shall be deemed
incorporated herein by reference.
1.4    Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be determined or made in accordance
with GAAP consistently applied at the time in effect, to the extent applicable,
except where such principles are inconsistent with the requirements of this
Agreement.
2.Inventory Loan.
2.1    The Inventory Loan. Upon and subject to the conditions set forth in this
Agreement, Lender shall make the following Advances under the Inventory Loan to
Borrower and Borrower shall borrow from Lender the amount of such Advances
subject to Lender's Lien pursuant to the terms of this Agreement and the Loan
Documents.
(a)Closing Date Advance. If requested by Borrower, Lender shall make an Advance
on the Closing Date in an aggregate principal amount equal to the product of (i)
$6.75, (ii) 90% and (iii) the aggregate Defaulted VOPs represented by,
evidencing or securing the Defaulted Receivables purchased by Borrower on the
Closing Date pursuant to the Repurchase Agreement.
(b)Quarterly Advances. Lender shall make an Advance on each quarterly Repurchase
Date in an aggregate principal amount equal to the product of (i) $6.75, (ii)
90% and (iii) the aggregate Defaulted VOPs represented by, evidencing or
securing the Defaulted Receivables purchased by Borrower on such Repurchase Date
pursuant to the Repurchase Agreement.
(c)No Obligation to Repurchase Absent Advance. Lender and Borrower agree that
Borrower has no obligation to repurchase any Defaulted Receivable in the absence
of an Advance to finance such repurchase.
2.2    Use of Proceeds; Netting of Advances.
(a)    Borrower agrees to use the proceeds of Advances under the Inventory Loan
solely to acquire Defaulted Receivables from Lender pursuant to the Repurchase
Agreement. If Borrower uses any proceeds of Advances under the Inventory Loan
for purposes not permitted under this Agreement, as determined by Lender in its
sole discretion, Lender shall have no obligation to make any further Advances
under the Inventory Loan. Additionally, and notwithstanding anything to the
contrary which may be contained herein or in the other Loan Documents, if Lender
declines to make an Advance requested by Borrower, Borrower shall not be
obligated to purchase the related Vacation Ownership Points associated with an
Defaulted Receivable, absent such Advance.
(b)    It is understood and agreed that because Lender is providing seller
financing for Borrower's purchase of Defaulted Receivables from Lender, all
Advances shall be netted against the total purchase price of the Defaulted
Receivables being purchased on the applicable Repurchase Date, and Lender shall
have no obligation to provide Borrower with any cash advance or other cash
proceeds in respect of any Advance. Any reference herein to the “proceeds” of an
Advance shall be to the deemed proceeds of such Advance, not to actual cash
proceeds.
2.3    Evidence of Indebtedness; Note.

14

--------------------------------------------------------------------------------



(a) Book Entry; Inventory Loan Note. The Inventory Loan made by Lender shall be
evidenced by one or more accounts or records maintained by Lender and evidenced
by one or more entries in the Register maintained by Lender, acting solely for
purposes of Treasury Regulation Section 5f.103-1(c), as agent for Borrower, in
each case in the ordinary course of business. The accounts or records maintained
by Lender shall be prima facie evidence absent manifest error of the aggregate
amount of the Loan made by Lender to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Inventory Loan. At closing, Borrower shall execute and
deliver to Lender an Inventory Loan Note payable to Lender, which shall evidence
the Loan in addition to such accounts or records.
(b)    Use of Register. In addition to the accounts and records referred to in
Section 2.3(a), Lender shall maintain, in accordance with its usual practice,
accounts or records and entries in the Register evidencing any assignments or
participations in the Loan. Entries made in good faith by Lender in the Register
pursuant to Sections 2.3(a) and (b) shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from
Borrower to Lender and under this Agreement, absent manifest error; provided
that the failure of Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of Borrower under this Agreement and the other
Loan Documents.
2.4    Amounts in Excess of Borrowing Base. Notwithstanding anything herein or
elsewhere to the contrary, Borrower shall not be entitled to, and Lender shall
have no obligation to make, any Advance under the Inventory Loan which would
cause the outstanding principal balance of the Inventory Loan to exceed the
Borrowing Base (taking into account the Vacation Ownership Points to be included
in the Pledged Inventory on the applicable Repurchase Date). Lender shall have
the right, but not the obligation, to fund amounts in excess of the Borrowing
Base from time to time to pay accrued and unpaid interest, to pay fees due under
the Loan Documents (including late charges pursuant to Section 2.7), to pay Loan
Costs (including pursuant to Section 2.8) or indemnification obligations of
Borrower under the Loan Documents, or to correct or cure any Event of Default.
Borrower agrees that the correcting or curing by Lender of an Event of Default
shall not cure the Event of Default under this Agreement. Such excess amounts
funded by Lender shall be deemed evidenced by the Inventory Loan Note, to the
fullest extent possible, and then by this Agreement, shall bear interest at the
Inventory Loan Interest Rate and shall also be secured by the Inventory
Collateral and the other Loan Documents. All of the excess amounts described
above are not refundable in whole or in part.
2.5    Interest.
(a)    Accrual of Interest. The outstanding principal balance of each Inventory
Loan Tranche included in the Inventory Loan shall bear interest in arrears at
the Inventory Loan Interest Rate. All of such interest shall be due and payable
as set forth in Section 2.6(a). The outstanding principal balance of the
Inventory Loan Tranche shall bear interest as of the date of the related Advance
through Lender's receipt of repayment of such Inventory Loan Tranche. If any
payment is received by Lender later than 2:00 p.m., Eastern Time, then interest
accrual shall be through the next Business Day following such receipt. Interest
shall accrue on all sums otherwise payable by Borrower to Lender under the Loan
Documents, upon the occurrence of an Event of Default or at any time thereafter,
or after the applicable Inventory Loan Maturity Date, at Lender's sole election,
at the Default Rate. Borrower acknowledges and agrees that the Default Rate is
reasonable in light of the increased risk of collection after the occurrence of
an Event of Default. Any judgment obtained by Lender for any Obligations of
Borrower with respect to the Inventory Loan shall accrue interest at the Default
Rate until paid.
(b)    Actual/360. Interest shall be calculated on the basis of a year of three
hundred sixty (360) days and charged upon the actual number of days elapsed.
2.6    Payments.
(a)    Inventory Loan. Borrower agrees punctually to pay or cause to be paid to

15

--------------------------------------------------------------------------------



Lender when due all principal and interest due in respect of the Inventory Loan
and all other Obligations related to the Inventory Loan or provided for under
the Loan Documents. Borrower agrees to make the following payments on the
Inventory Loan:
(i)Interest. Interest only on the outstanding principal balance of each
Inventory Loan Tranche shall accrue and is payable quarterly on the Monthly
Payment Date occurring in each of January, April, July and October for the term
of the Inventory Loan.
(ii)Principal.
(A)Payment in Full at Maturity. The outstanding principal balance of each
Inventory Loan Tranche, all accrued and unpaid interest thereon and all other
sums due in connection therewith shall be payable in full, if not, earlier paid
pursuant to the terms of this Agreement and the other Loan Documents, on the
applicable Inventory Loan Maturity Date.
(B)Mandatory Monthly Amortization. On each Monthly Payment Date, Borrower shall
pay Lender an amount equal to the aggregate Monthly Amortization Payments due
and owing in respect of each Inventory Loan Tranche for which the Monthly
Amortization Period has commenced.
(C)Borrowing Base Shortfall Payments. On each Monthly Payment Date, Borrower
shall pay Lender the amount of any Borrowing Base Shortfall as a mandatory
prepayment of the related Inventory Loan Tranche.
(iii)Voluntary Prepayment of Inventory Loan. Borrower may prepay any Inventory
Loan Tranche, in whole or in part, at any time without premium or penalty. In
connection therewith, Borrower may pay, as Per Point Release Fees for any
Inventory Loan Tranche, an amount in excess of the principal otherwise payable
pursuant to this Section 2.6(a) in respect of such Inventory Loan Tranche.
(b)    Application of Payments. Unless an Event of Default has occurred and
continues uncured, all payments received by Lender with respect to the Inventory
Loan shall be applied by Lender to the Obligations in the following order: (a)
to the payment of Loan Costs, late charges, reimbursement obligations and
indemnity obligations then due and payable or otherwise then owed to Lender
under the Loan Documents, (b) to the payment of any accrued and unpaid interest
on the Inventory Loan, and (c) to the reduction of the principal balance of the
Inventory Loan (such amounts to be applied to each Inventory Loan Tranche pro
rata based upon the amounts then due and payable with respect thereto on the
applicable Monthly Payment Date). Upon the occurrence of an Event of Default and
while such Event of Default continues uncured, such payments received by Lender
may be applied by Lender to the Obligations in such order of priority and in
such amounts as Lender may elect in its sole discretion.
2.7    Late Charge. In the event that any payment required hereunder is not
received by Lender within five (5) days after the due date, Lender may charge
Borrower a late charge equal to five percent (5%) of such past due payment to
defray the expenses incident to handling such delinquent payments, and to
compensate Lender for the harm and damages related to such late payments.
Borrower hereby acknowledges and agrees that such late charges are reasonable in
light of the anticipated and the actual harm caused by the late payments; the
difficulties of proof of loss, harm and damages; and the inconvenience and
non-feasibility of Lender otherwise obtaining an adequate remedy. Borrower
agrees that such late charges are imposed as reasonable liquidated damages and
not as a penalty.
2.8    Loan Costs. Borrower agrees to pay to Lender all Loan Costs upon notice
from Lender that any such Loan Costs are due and payable. If Borrower fails to
pay any of such Loan Costs, Lender may at its option, but shall not be required
to, pay the same and Borrower agrees to reimburse Lender immediately for such
amount with interest accruing on such amount at the Default Rate for the
Inventory Loan until paid. All Loan Costs and all other sums which Borrower is
required to reimburse Lender shall be included as part of the Obligations and
shall be secured by the Inventory Collateral. The provisions of this Section 2.8
shall survive termination of this Agreement.

16

--------------------------------------------------------------------------------



2.9    Limitation on Interest; Usury Savings Clause. Lender and Borrower intend
to comply at all times with applicable usury laws. All agreements between Lender
and Borrower, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of demand
or acceleration of the maturity of the Loan or otherwise, shall the interest
contracted for, charged, received, paid or agreed to be paid to Lender exceed
the highest lawful rate permissible under applicable usury laws. If, from any
circumstance whatsoever fulfillment of any provision hereof of the Inventory
Loan Note or of any other Loan Documents shall involve transcending the limit of
such validity prescribed by any law which a court of competent jurisdiction may
deem applicable hereto, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity; and if from any circumstance Lender shall
ever receive anything of value deemed interest by applicable law which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal of or the Inventory Loan and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal of the Inventory Loan, such excess shall be refunded to
Borrower. All interest paid or agreed to be paid to Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal so that the
interest on the Inventory Loan for such full period shall not exceed the highest
lawful rate. Borrower agrees that in determining whether or not any interest
payment under the Loan Documents exceeds the highest lawful rate, any
non-principal payment (except payments specifically described in the Loan
Documents as “interest”) including without limitation, prepayment fees and late
charges, shall to the maximum extent not prohibited by law, be an expense, fee,
premium or penalty rather than interest. Lender hereby expressly disclaims any
intent to contract for, charge or receive interest in an amount which exceeds
the highest lawful rate. The provisions of this Agreement, the Inventory Loan
Note, and all other Loan Documents are hereby modified to the extent necessary
to conform with the limitations and provisions of this Section 2.9, and this
Section shall govern over all other provisions in any document or agreement now
or hereafter existing. This Section 2.9 shall never be superseded or waived
unless there is a written document executed by Lender and Borrower, expressly
declaring the usury limitation of this Agreement to be null and void, and no
other method or language shall be effective to supersede or waive this
paragraph.
2.10    Reinstatement of Obligations and Liens. Borrower agrees that, to the
extent any payment or payments are made on any Obligations and such payment or
payments, or any part thereof, are subsequently invalidated, declared to be
fraudulent or preferential, set aside or are required to be repaid to a trustee,
receiver, or any other Person under any bankruptcy act, state or federal law,
common law or equitable cause, then to the extent of such payment or payments,
the Obligations or any part thereof intended to be satisfied shall be revived
and continued in full force and effect as if said payment or payments had not
been made, and the Liens in favor of Lender encumbering the Collateral shall
continue to secure such revived and reinstated Obligations.
3.Collateral.
3.1    Grant of Lien. To secure the payment and performance of the Obligations,
for value received, Borrower unconditionally and irrevocably assigns, pledges
and grants to Lender a continuing first priority Lien against the Inventory
Collateral.
3.2    [Reserved].
3.3    General and Continuing Lien. All Liens against the Inventory Collateral
in favor of Lender shall be first priority Liens. Borrower and Lender hereby
agree that this Agreement shall be deemed to be a security agreement under the
Uniform Commercial Code of the state of New York. Accordingly, in addition to
any other rights and remedies available to Lender hereunder, Lender shall have
all the rights of a secured party under the Uniform Commercial Code of the state
of New York, all at Lender's sole election. Subject to the release provisions in
Sections 3.4 and 3.5 herein, the above-described Liens shall continue in full
force and effect until all Obligations have been fully and finally paid,
performed and satisfied.
3.4    Additional Documents and Future Actions. Borrower agrees, at its sole
cost, to take such actions and provide Lender from time to time with such
agreements, financing statements and additional

17

--------------------------------------------------------------------------------



instruments, documents (including deeds, assignments and mortgages) or
information as Lender may in its discretion deem reasonably necessary or
advisable to perfect, protect, maintain or enforce its Lien against the
Inventory Collateral, to permit Lender to protect or enforce its interest in the
Inventory Collateral, or to carry out the terms of the Loan Documents. Borrower
hereby authorizes and appoints Lender and any officer of Lender as its
attorney-in-fact, with full power of substitution, to take such actions as
Lender may deem advisable (i) to protect the Inventory Collateral and its
interests thereon and its rights hereunder, to file at Borrower's expense
financing statements, and amendments thereto, in those public offices deemed
necessary or appropriate by Lender to establish, maintain and protect a
continuously perfected Lien against the Inventory Collateral, and (ii) to
execute on Borrower's behalf such other documents and notices as Lender may deem
advisable from and after the occurrence of an Event of Default to protect the
Inventory Collateral and its interests therein and its rights hereunder.
3.5    Release of Inventory Collateral.
(a)Amortization. Upon the reduction of the outstanding principal balance of an
Inventory Loan Tranche on any Monthly Payment Date, Borrower shall be entitled
to release of Vacation Ownership Points comprising a portion of the Pledged
Inventory in a number equal to the principal so repaid divided by the Per Point
Release Fee; provided, than no Vacation Club Point may be released in part due
to any fraction remaining from such calculation.
(b)General Provisions. Borrower shall provide Lender with all documents and
information reasonably requested by Lender in connection with any Pledged
Inventory proposed to be released, including without limitation, information
regarding any applicable sales price of such Pledged Inventory. Any obligation
of Lender to release any Pledged Inventory from the Lien granted hereunder shall
be subject to satisfaction of all of the following conditions:
(i)Lender has not accelerated repayment of the Obligations pursuant to Section
9.2 hereof;
(ii)All costs and expenses of such release shall be paid by Borrower, including
all costs related to the preparation and recording of the Release and all costs,
expenses and reasonable attorneys' fees of Lender; and
(iii)Lender shall have received the required Per Point Release Fee for the
Vacation Club Points being released.
(c)Upon satisfaction of the provisions set forth in Section 3.5(b)(i), (ii) and
(iii) above, Lender shall promptly execute and deliver all applicable Releases
to Borrower.
3.6    Total Release. In the event that all Obligations are fully satisfied and
Lender and all affiliates of Lender have no further obligation to make any
Advances to Borrower or to any wholly-owned Affiliate of Borrower, then Lender
shall promptly execute and deliver all Releases required to release all of the
remaining Pledged Inventory (if any) from the Lien granted hereunder.
4.Conditions Precedent.
4.1    Conditions Precedent to the Initial Advance. The obligation of Lender to
enter into this Agreement and to make the initial Advance hereunder shall be
subject to the satisfaction, at Lender's sole discretion, of each of the
following conditions precedent. To the extent that the conditions involve the
delivery to Lender of any documents or other due diligence items, such documents
and items shall be in form and content reasonably acceptable to Lender. Lender,
at its sole discretion, may elect to waive any of these conditions or require
that they be satisfied after closing hereunder.
(a)Loan Documents. Borrower shall execute and deliver to Lender, or cause to be
executed and delivered, as the case may be, all of the Loan Documents. All Loan
Documents shall be satisfactory in form and substance to Lender and Lender's
counsel. Borrower's obligation to repay the Inventory Loan shall be evidenced by
the Inventory Loan Note.
(b)Opinion of Counsel. Lender shall have received from counsel or counsels
acceptable to Lender, a closing opinion in form and substance satisfactory to
Lender dated as of the Closing Date, covering such items as may be required by
Lender.

18

--------------------------------------------------------------------------------



(c)Governing Documents. Lender shall have received and approved copies of the
Governing Documents of Borrower and any DRC Affiliate and any amendments
thereto, all certified to be true and complete by the Secretary of State of each
applicable state of formation and by an officer, manager, partner or member of
each such Person.
(d)Good Standing Certificates. Lender shall have received and approved current
good standing certificates for each of Borrower and any DRC Affiliate issued by
the Secretary of State of the state of formation of such entities.
(e)Resolutions. Lender shall have received and approved all resolutions and
consents of the governing Persons of Borrower and any DRC Affiliate, authorizing
the execution of all Loan Documents to which each is a party and authorizing
performance of all obligations thereunder.
(f)Financing Statements. Lender shall have received acknowledgment copies or
stamped receipt copies of proper financing statements, duly filed on or before
the Closing Date under the UCC of all jurisdictions that Lender may deem
necessary or desirable in order to perfect the liens created hereunder and under
any other Loan Document, covering the Inventory Collateral described herein
and/or any other Loan Document.
(g)Expenses. Borrower shall have paid all Loan Costs required to be paid prior
to or at closing pursuant to this Agreement.
(h)Closing Checklist. All of the conditions precedent and all of the documents,
as reflected on Lender's closing checklist delivered in connection with this
Agreement, shall have been satisfied (or waived by Lender, as applicable) or
delivered to Lender in form and content satisfactory to Lender.
(i)Miscellaneous. Lender shall have received from Borrower such other documents,
instruments, certificates or other items as Lender shall have reasonably
requested.
4.2    Conditions Precedent to Every Advance. The obligation of Lender to enter
into this Agreement and to make each Advance hereunder shall be subject to the
satisfaction, at Lender's sole discretion, of each of the following conditions
precedent. To the extent that the conditions involve the delivery to Lender of
any documents or other due diligence items, such documents and items shall be in
form and content acceptable to Lender. Lender, at its sole discretion, may elect
to waive any of these conditions or require that they be satisfied after closing
hereunder.
(a)    Requests for Inventory Loan Advances. Not less than five (5) Business
Days prior to the date of any Advance under the Inventory Loan, Lender shall
have received and approved a duly completed and executed Request for Inventory
Loan Advance in the form attached hereto as Exhibit B together with any
applicable attachments, schedules and supporting materials as specified in such
form. Lender shall review such request and accompanying materials, and Borrower
shall cooperate with Lender in providing any additional information reasonably
required by Lender to reconcile the requested Advance and the related Defaulted
Receivables being purchased by Borrower on the applicable Repurchase Date.
(b)    Event of Default. No Event of Default shall have occurred and be
continuing, or would result from the closing of the transactions contemplated
herein.
(c)    Representations, Warranties, Covenants and Agreements. The
representations and warranties contained in the Loan Documents and in any
certificates delivered to Lender in connection with the Advance shall be true
and correct in all material respects, and all covenants and agreements to have
been complied with and performed by the Material Parties shall have been fully
complied with and performed to the satisfaction of Lender.
(d)    Purchase of Defaulted Receivables. All conditions precedent required to
be satisfied by Borrower or otherwise waived by Lender pursuant to the
Repurchase Agreement with respect to the related Repurchase Date shall have been
so satisfied or waived (including, without limitation, the receipt by Lender of
the portion of the related purchase price not financed hereunder).
(e)    Date of Advance. The date on which such requested Advance is to be made
shall be a Business Day.

19

--------------------------------------------------------------------------------



(f)    Loan Costs. Borrower shall have paid all Loan Costs then due and payable
and required to be paid by Borrower pursuant to this Agreement.
(g)    Other. All actions taken in connection with such requested Advance and
all documents and papers relating thereto shall be satisfactory to Lender.
(h)    No Obligation to Fund After Filed Liens. Lender shall have no obligation
to advance any monies or make any Advance at any time when there is a claim of
Lien filed of record against any of the Inventory Collateral which has not been
paid, transferred to other security or otherwise satisfactorily discharged,
bonded over or contested. Lender's commitment to make Advances hereunder shall
at no time be subject to or liable to attachment or levy by any creditor of
Borrower or any third party. No such Persons are intended to be third party
beneficiaries of this Agreement or any documents or instrument related to the
Inventory Loan or to have any claim or claims in or to any undisbursed or
retained Inventory Loan proceeds.
4.3    Funding Procedures. The making of Advances shall be in accordance with
such additional procedures as Lender may reasonably require.
4.4    No Waiver. Except as otherwise expressly waived in a writing signed by
Lender, by completing the closing hereunder, or by making Advances hereunder,
Lender does not thereby waive a breach of any warranty or representation made by
Borrower hereunder or any agreement, document, or instrument delivered to Lender
or otherwise referred to herein, and any claims and rights of Lender resulting
from any breach or misrepresentation by Borrower are specifically reserved by
Lender. No Advance shall constitute a waiver of any condition of Lender's
obligation to make further Advances.
5.General Representations, Warranties and Covenants. As an inducement to Lender
to make Advances to Borrower, Borrower hereby represents and warrants to Lender
and covenants with Lender as follows:
5.1    Organization; Power; Authorization.
(a)Each of Borrower and any DRC Affiliate that is party to a Material Agreement
(i) is duly formed and organized, validly existing and in good standing under
the laws of the state of its formation, duly licensed, qualified or registered
and in good standing under the laws of each other jurisdiction in which the
character or location of its assets or the business transacted by it requires
such licensing, qualification or registration, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (ii) has
full power and lawful authority and has been duly authorized by all requisite
actions by its owners, officers, partners, directors or other governing Persons,
as applicable, to own such assets, to transact such business (as now being
conducted or as proposed to be conducted) and to enter into and perform its
obligations under all Loan Documents and Material Agreements to which it is a
party and without violation of any Governing Documents of such Person.
(b)Borrower shall maintain, and shall cause each DRC Affiliate that is party to
a Material Agreement to maintain, its existence, good standing and due
licensing, qualification and registration in the state of its current
organization and in each other jurisdiction in which the character or location
of its assets or the business transacted by it requires such licensing,
qualification or registration.
(c)Except as provided in Section 5.2(b), Borrower shall not dissolve or
consolidate or merge with or into any other Person or agree to have any other
Person merge with or into Borrower.
5.2    Provision of Information. Upon the reasonable request of Lender, Borrower
shall provide the following information to Lender (or, to the extent any such
information is not within the control of Borrower or any DRC Affiliate, to use
its reasonable commercial efforts to obtain and provide such information),
provided, that Borrower shall not be obligated to incur unreasonable cost or
expense in obtaining or providing such information:
(a)    Information relating to (i) the identity of all DRC Affiliates involved
in the operation or management of the Vacation Club or related Resort
Accommodations, and (ii) the ownership of all interests in Borrower.
(b)    Books, records and files relating to the Vacation Club and each Component

20

--------------------------------------------------------------------------------



Site and the sales of Vacation Ownership Plans.
(c)    True and correct copies (including any amendments, modifications or
supplements thereto) of (a) the Vacation Club Governing Documents, and (b) to
the extent any Material Party is a party, each Management Agreement.
(d)    Information enabling Lender to confirm that the number of Vacation
Ownership Points appurtenant to all Resort Accommodations dedicated to the
Vacation Club and legally conveyed to the Vacation Club Association, as Trustee,
equals or exceeds the number of Vacation Ownership Points appurtenant to
Vacation Club memberships outstanding at all times (the “One-to-One Ratio"),
including details on the Resort Accommodations which make up the Vacation Club
and the Vacation Ownership Plans of Members in good standing and available for
use on an annual basis.
(e)    Information relating to insurance maintained or required to be maintained
for each Component Site, including certificates of insurance issued by insurance
companies, enabling Lender to confirm that such insurance is maintained in
amounts, in form and in substance, and with expiration dates, commensurate with
industry standards and consistent with past practice by DRC Affiliates in
respect of timeshare resorts similar in kind and quality to the Resort
Accommodations.
5.3    Names and Addresses.
(a)    Schedule 5.3 sets forth all names currently used by Borrower, together
with all business addresses currently used by Borrower, at which any of the
Inventory Collateral is located or at which any books and records of Borrower
are located.
(b)    Borrower shall not change its name or change any location at which it
does business, at which any physical Inventory Collateral is located or where
any of its books and records are located without at least forty five (45) days'
prior written notice to Lender.
5.4    Licenses.
(a)    Each of Borrower and any DRC Affiliate that is party to a Material
Agreement has all licenses necessary to own its assets, to conduct its business,
as now being conducted or as proposed to be conducted and to enter into and
perform its obligations under all Loan Documents and Material Agreements to
which it is a party. All of such licenses are presently in full force and effect
with no action or proceeding pending or threatened which challenges or seeks to
revoke, terminate or modify any such license.
(b)    Borrower shall maintain and shall cause each DRC Affiliate that is party
to a Material Agreement to maintain and keep in full force and effect all of
such licenses described in subsection (a) above.
5.5    Compliance with Legal Requirements. The execution, delivery and
performance by Borrower of the Loan Documents to which it is a party do not
violate any applicable Legal Requirements.
5.6    Taxes. Borrower shall file and shall cause each Material Party to file
all tax returns required to be filed by Borrower and each such Material Party on
a timely basis and Borrower shall pay and shall cause each Material Party to pay
when due all Taxes payable by Borrower and such Material Party.
5.7    Litigation Proceedings. Borrower has not received and has no knowledge of
any written notice from any court, governmental authority or other tribunal
alleging that Borrower or any Material Party has violated any applicable Legal
Requirements that could reasonably be expected to have a Material Adverse
Effect. Borrower shall provide to Lender prompt written notice of any action
commenced against any Material Party to the extent Borrower reasonably believes
such action could reasonably be expected to have a Material Adverse Effect.
5.8    Pension Plans. Borrower has no unfunded obligations with respect to any
employee pension benefit plan (“Pension Plan”) (as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)). No
events, including, without limitation, any “Reportable Event” or “Prohibited
Transaction” (as those terms are defined under ERISA), have occurred in
connection with any such Pension Plan which might constitute grounds for the
termination of any such Pension Plan by the Pension Benefit Guaranty Corporation
(“PBGC”) or for the appointment of any United States District Court

21

--------------------------------------------------------------------------------



of a trustee to administer any such Pension Plan. All such Pension Plans meet
with the minimum funding standards of Section 302 of ERISA.
The present value of the aggregate benefit liabilities under any of the Pension
Plans, determined as of the end of such Pension Plan's most recently ended plan
year on the basis of the actuarial assumptions specified for funding purposes in
such Pension Plan's most recent actuarial valuation report, did not exceed the
aggregate current value of the assets of such Pension Plan allocable to such
benefit liabilities. The term “benefits liabilities” has the meaning specified
in Section 4001 of ERISA and the terms “current value” and “present value” have
the meanings specified in Section 3 of ERISA. No Material Party nor any ERISA
Affiliates have incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under Section 4201 or 4204 of ERISA. The term
“ERISA Affiliates” means any trade or business (whether or not incorporated)
that is treated as a single employer together with any Material Party under
Section 414 of the Internal Revenue Code of 1986, as amended.
5.9    Financial Statements and Financial Condition. Taken as a whole, all
Financial Statements and other information of the financial condition of
Borrower given to Lender (i) is complete and correct and does not omit to state
any material fact necessary in order to make the statements herein or therein
not misleading, and (ii) accurately presents the financial condition of Borrower
as of the date on which the same have been furnished to Lender.
5.10    Solvency. Borrower is currently solvent.
5.11    Investment Company. Borrower is not an “investment company” as defined
in the Investment Company Act of 1940, as amended, and Borrower is not required
to register under such Act.
5.12    Enforceability. The Loan Documents constitute legal, valid and binding
obligations of Borrower and any DRC Affiliate who is a party thereto,
enforceable in accordance with their terms.
5.13    No Defaults.
(a)    No Default or Event of Default with respect to the Loan Documents
currently exists. Borrower is not in default in any material respect under any
of its Governing Documents, under any obligation for borrowed money or under any
other agreement which may materially and adversely affect Borrower or its
ability to perform its obligations under the Loan Documents or Material
Agreements to which it is a party.
(b)    Borrower shall perform its obligations under the Loan Documents to which
it is a party and shall take all actions necessary (which are not prohibited by
law) to prevent the occurrence of an Event of Default.
5.14    Use of Proceeds/Margin Stock. None of the proceeds of the Inventory Loan
shall be used to purchase or carry any “margin stock” (as defined under
Regulation U of the Board of Governors of the Federal Reserve System, as in
effect from time to time), and no portion of the proceeds of the Inventory Loan
shall be extended to others for the purpose of purchasing or carrying margin
stock. None of the transactions contemplated in this Agreement (including,
without limitation, the use of the proceeds from the Inventory Loan) will
violate or result in the violation of Section 7 of the Securities Exchange Act
of 1934, as amended, or any regulations issued pursuant thereto, including,
without limitation, Regulations G, T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter 11.
5.15    Labor Relations. The employees of Borrower are not a party to any
collective bargaining agreement with Borrower, and, to the best of Borrower's
knowledge, there are no material grievances, disputes or controversies with any
union or any other organization of Borrower's employees, or threats of strikes,
work stoppages or any asserted pending demands for collective bargaining by any
union or organization.
5.16    Broker's Fees.
(a)    Lender and Borrower represent to each other that neither of them has made
any commitment or taken any action which will result in a claim for any brokers,
finder's or other similar fees with respect to the transactions described in
this Agreement. The parties hereto acknowledge and agree

22

--------------------------------------------------------------------------------



that neither Borrower or Lender is, and shall not be, liable for any fees or
expenses of Houlihan Lokey incurred in connection with the formulation or
approval of the Section 363 Sale (Diamond), Section 363 Sale (RFA) or any other
transactions as contemplated herein or in the other Loan Documents.
(b)    Borrower agrees to pay all of such fees payable to any broker or finder
hired by Borrower and agrees to indemnify and hold Lender harmless from any
claims by such finders or brokers or by any other Person claiming such fees as a
result of any commitment or action of Borrower.
5.17    Inspections. Borrower shall, at any time and from time to time and at
the reasonable expense of Borrower and with reasonable notice from Lender,
permit Lender or its agents or representatives to inspect the Inventory
Collateral and Borrower's books and records pertaining thereto, and Borrower's
assets or property, and to audit, examine and make copies of and abstracts from
such books and records. All audits and inspections from after the Closing Date
shall be at Borrower's reasonable expense, including all reasonable travel
expenses of Lender's employees; provided, however, that unless an Event of
Default has occurred, only one audit or inspection per calendar year shall be at
the expense of Borrower.
5.18    Books and Records. Borrower shall keep accurate and complete records and
books of account reflecting all financial transactions of Borrower relating to
or otherwise affecting the Pledged Inventory, in which complete entries will be
made in accordance with GAAP. Borrower shall maintain to the satisfaction of
Lender, and shall deliver promptly to Lender upon Lender's request, accurate and
complete books, records and files relating to the Inventory Collateral.
5.19    Full Disclosure. No information or statement furnished by or on behalf
of Borrower or any Material Party to Lender in connection with the Inventory
Loan or the Loan Documents, and no representation or statement made by Borrower
or any DRC Affiliate in any Loan Document contains or shall contain any material
misstatement of fact or omits or shall omit the statement of a material fact
necessary to make the statement contained herein or therein not misleading.
5.20    Change of Control. For so long as the Obligations to Lender under the
Loan Documents remain outstanding, there shall be no Change of Control.
6.Representations, Warranties and Covenants With Respect to the Inventory
Collateral, the Vacation Club and Component Sites. As an inducement to Lender to
make Advances to Borrower, Borrower represents and warrants to and covenants
with Lender as follows:
6.1    Vacation Club Declaration. All Inventory Collateral will continue to be
duly submitted to the provisions of the Vacation Club Declaration and each
Component Site Declaration. Borrower shall not vote to amend, supplement,
terminate or restate the Vacation Club Declaration or any Component Site
Declaration in any manner that could reasonably be expected to have a Material
Adverse Effect without the prior written consent of Lender. Borrower shall not
consent to any amendments, supplements or restatements of the Vacation Club
Declaration or any Component Site Declaration in any manner that could
reasonably be expected to have a Material Adverse Effect without the prior
written consent of Lender.
6.2    Legal Requirements. To the extent applicable to Borrower or any Material
Party, such Person has and shall at all times maintain all licenses and comply
with all Legal Requirements required in connection with the ownership,
management and operation of each Component Site, the establishment of the
timeshare regime at each Component Site pursuant to the Vacation Club
Declaration, the applicable Component Site Declaration and the other Material
Agreements, and the sale, advertising, marketing and offering for sale of
Vacation Ownership Plans.
6.3    Liens.
(a)The execution, delivery and performance by Borrower of the Loan Documents
does not result in or create any Lien upon any assets of Borrower, except Liens
in favor of Lender. There are no Liens encumbering any portion of the Inventory
Collateral, except Liens in favor of Lender and the Permitted Exceptions. The
execution and delivery of the Loan Documents and the filing of a financing
statement in proper form with the Secretary of State of the state of formation
of Borrower naming Lender as secured party and Borrower as debtor and describing
the Inventory Collateral, shall create in favor of Lender, a valid, perfected
and continuing first priority Lien in the Inventory Collateral.

23

--------------------------------------------------------------------------------



(b)Borrower shall take all actions required by Lender in order to maintain
Lender's first priority Lien in the Inventory Collateral.
(c)Borrower shall not grant or permit any Lien to exist with respect to the
Inventory Collateral, except Lender's first priority Lien and the Permitted
Exceptions.
6.4    Other Restrictions.
(a)No Material Party has entered into or is bound by any contract, agreement or
restriction, which (i) could reasonably be expected to have a Material Adverse
Effect, (ii) prohibits or restricts entering into or performing its obligations
under the Loan Documents to which it is a party, (iii) as to Borrower, restricts
or in any way limits Borrower's rights to incur indebtedness under the Loan
Documents, or (iv) could result (upon the happening of a contingency or
otherwise) in any of the Inventory Collateral being subject to a Lien, other
than Liens in favor of Lender.
(b)    Borrower shall not enter into and shall not permit or authorize any
Material Party to enter into any contract, agreement or restriction described in
subsection (a) above.
6.5    Inventory Collateral.
(a)    At the time the related Advance is deemed made, Borrower will, to its
knowledge, have good and marketable title to all of the Inventory Collateral
subject only to Permitted Exceptions described on Schedule 6.5.
(b)    Borrower shall maintain good and marketable title to the Inventory
Collateral subject to Permitted Exceptions and shall defend such title against
all claims of other Persons except Lender.
(c)    Borrower shall not transfer, sell, assign, or enter into any options to
purchase, installment sales contracts or contracts for deed with respect to all
or any portion of the Inventory Collateral. Borrower shall not take any action
(or permit or consent to the taking of any action) which might impair the value
of the Inventory Collateral or any of the rights of Lender in the Inventory
Collateral.
6.6    Taxes. Borrower shall pay all applicable Taxes related to the Inventory
Collateral.
6.7    Management Agreements. For so long as Borrower or any DRC Affiliate is
party to a Management Agreement, Borrower shall cause the Vacation Club to be
managed at all times by a Person which has substantial experience, background
and demonstrated ability to perform.
6.8    Cessation of Business. Borrower shall provide prompt notice to Lender of
any cessation of (a) marketing or sales of the Pledged Inventory to DRC
Affiliates (as opposed to consumers) or (b) a material part of Borrower's
business.
6.9    Pricing. Borrower shall not, without Lender's prior written consent which
shall not be unreasonably withheld, adjust the retail pricing schedule for
Vacation Ownership Points such that the price adjustment would have a Material
Adverse Effect.
6.10    Transactions with Affiliates. Without the prior written consent of
Lender, Borrower shall not enter into any transaction with any Affiliate in
connection with the Inventory Collateral, if such transaction could reasonably
be expected to have a Material Adverse Effect.
7.Reporting Requirements. So long as any portion of the Obligations remains
unsatisfied or Lender has any obligation or commitment to make Advances
hereunder, Borrower shall furnish (or cause to be furnished, as the case may be)
to Lender the following:
7.1    Annual Financial Statements. As soon as available and in any event within
one hundred fifty (150) days after the end of each fiscal year of Borrower,
Borrower shall provide Lender with consolidated audited Financial Statements. As
soon as available and in any event within one hundred fifty (150) days after the
end of each fiscal year of the Vacation Club Association and each Component Site
Association, Borrower shall provide Lender (to the extent Borrower or any
Material Party receives such Financial Statements) with the annual Financial
Statement of the Vacation Club Association and each Component Site Association
(together with any certifications delivered by an authorized officer of the
Vacation Club Association and applicable Component Site Association).
7.2    Quarterly Financial Statements. As soon as available and in any event
within

24

--------------------------------------------------------------------------------



seventy-five (75) days after the end of each fiscal quarter of Borrower (with
the exception of the last quarter of each fiscal year) unaudited consolidated
balance sheets and income statements for Borrower, as of the end of such fiscal
quarter, all in such detail and scope as may be reasonably required by Lender
and prepared in accordance with GAAP and on a basis consistent with prior
accounting periods. Each quarterly unaudited consolidated Financial Statement of
Borrower shall be certified by the chief financial officer of Borrower to be
true, correct and complete in all material respects, and shall otherwise be in
form reasonably acceptable to Lender.
7.3    Monthly Borrowing Base Shortfall. No later than the fifth (5th) Business
Day of each month, Borrower shall cause the Servicer to deliver to Lender a
preliminary calculation of the Borrowing Base Shortfall (if any) for the
following Monthly Payment Date, together with all supporting information and
calculations (including, without limitation, sufficient information and records
necessary or otherwise requested by Lender in order for Lender to confirm
Borrower's calculation of the then-current retail selling price of vacation
ownership points in the Diamond Resorts U.S. Collection (“Diamond Points”) and
the corresponding imputed value of the Vacation Ownership Points included in the
Pledged Inventory by reference and comparison to the value of such Diamond
Points). Lender shall review such preliminary calculations and shall promptly
notify Borrower of any errors or irregularities identified by Lender. Borrower
and Lender shall cooperate in good faith to agree on a final Borrowing Base
Shortfall no later than the fifteenth (15th) Business Day of each month;
provided, that Borrower shall consent (such consent not to be unreasonably
withheld) to any revisions, recalculations or other changes to the Borrowing
Base Shortfall requested by Lender.
7.4    Budgets and Assessments. Borrower shall use its best efforts to provide
Lender with proposed annual maintenance and operating budgets of the Vacation
Club Association and each Component Site Association, proposed annual
maintenance and operating budget of the Vacation Club Association and each
Component Site Association and a statement of annual Assessments to be levied
upon the Owners of Vacation Ownership Plans, provided that the same is
reasonably available to Borrower. If and as long as Borrower's Affiliate is the
Vacation Club Manager, Borrower shall deliver to Lender, at Borrower's expense,
within thirty (30) days after the end of each fiscal quarter, a report setting
forth the annual Assessments collected from all Owners of Vacation Ownership
Plans, the amount (if any) contributed by Borrower to fund any operating deficit
compared to the budget of operating expenses for such period and indicating all
reserves held for insurance, taxes and capital repairs and replacement.
7.5    Audit Reports. Promptly upon receipt by Borrower or any other DRC
Affiliate thereof, one copy of each other report submitted to Borrower by
independent public accountants or other Persons in connection with any annual,
interim or special audit made by them of the books of Borrower, the Vacation
Club, the Vacation Club Association, any Component Site Association or any
Component Site.
7.6    Notice of Default or Event of Default. Within five (5) days after
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default, a written notice specifying the nature and
period of existence thereof and what action Borrower is taking or proposes to
take with respect thereto.
7.7    Notice of Claimed Default. Within five (5) days after becoming aware that
the holder of any material obligation or of any evidence of material
indebtedness of Borrower has given notice or taken any other action with respect
to a claimed default or event of default thereunder, a written notice specifying
the notice given or action taken by such holder and the nature of the claimed
default or event of default and what action such Borrower is taking or proposes
to take with respect thereto.
7.8    Material Adverse Developments. Within five (5) days after becoming aware
of any litigation, claim, action, proceeding, development or other information
which could reasonably be expected to have a Material Adverse Effect on
Borrower, the Inventory Collateral, the Vacation Club, any Component Site or of
the ability of any Material Party to perform its obligations under the Loan
Documents, Borrower shall provide Lender with telephonic notice, followed by
telecopied and mailed written confirmation, specifying the nature of such
litigation, claim, action, proceeding, development, information or dispute and

25

--------------------------------------------------------------------------------



such anticipated effect.
7.9    Association Assessments. Assuming that the Vacation Club Association has
been fully funded per its budget and the budget has been properly prepared (and
include the recovery of corporate overhead incurred for the operation of the
Vacation Club Association), Borrower agrees that any annual maintenance fee
increase shall be limited to an inflationary increase for a period of five (5)
years from the date hereof (provided, that such limitation shall be exclusive of
any amount which the Vacation Club Association may approve for special
assessments or capital improvement projects beyond an inflation increase from
current amounts).
7.10    Other Information. Borrower shall promptly deliver to Lender any other
information in Borrower's possession or reasonably available to Borrower related
to the Inventory Collateral, the Vacation Club, each Component Site, Borrower,
any Component Site Association or the Vacation Club Association as Lender may in
good faith request.
8.Events of Default.
An “Event of Default” shall exist if any of the following shall occur:
8.1    Payments. Borrower (a) shall fail to make when due, any payment or
mandatory prepayment of principal or interest, or (b) shall fail to pay or
reimburse Lender, within three (3) Business Days of demand, for any Loan Costs
or any other payment Obligations.
8.2    Covenant Defaults. Borrower shall fail to perform or observe any
nonpayment Obligations or any other covenants, agreements or warranties
contained in this Agreement or in any of the Loan Documents (not listed as an
Event of Default under another subsection of Section 8), and such failure shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (a) written notice from Lender to Borrower of the existence of such failure,
or (b) any officer, principal or member of Borrower or any DRC Affiliate that is
party to a Loan Document has actual knowledge of such failure, provided that (i)
in the event such failure (A) is incapable of remedy, (B) consists of a default
of any obligations to pay principal, interest, Loan Costs or other payment
Obligations, or (C) was knowingly caused or permitted by Borrower, then Borrower
shall not be entitled to any notice or cure period and (ii) in the event that
Borrower is entitled to cure such failure within such thirty (30) day period,
but due to the nature of such failure, the cure cannot be completed within the
thirty (30) day period notwithstanding Borrower's diligent efforts to do so,
then Borrower shall have an additional thirty (30) days to complete such cure
(for a total of sixty (60) days), provided that Borrower is diligently seeking
to cure such default within the additional thirty (30) day period.
8.3    Warranties or Representations. Any representation or other statement made
by or on behalf of any Material Party in this Agreement, in any of the Loan
Documents or in any instrument furnished in compliance with the Loan Documents,
is or proves to be false, misleading or incorrect in any material respect as of
the date made or reaffirmed.
8.4    Enforceability of Liens. Any Lien granted by Borrower to Lender in
connection with the Obligations is or becomes invalid or unenforceable or is
not, or ceases to be, a perfected first priority Lien in favor of Lender
encumbering the asset to which it is intended to encumber.
8.5    Involuntary Proceedings. A case is commenced or a petition is filed
against any Material Party under any Debtor Relief Law, a receiver, liquidator
or trustee of any Material Party or of any material asset of any Material Party
is appointed by court order and such order remains in effect for more than sixty
(60) days; or if any material asset of any Material Party is sequestered by
court order and such order remains in effect for more than sixty (60) days.
8.6    Proceedings. Any Material Party voluntarily seeks, consents to or
acquiesces in the benefit of any provision of any Debtor Relief Law, whether now
or hereafter in effect, consents to the filing of any petition against it under
such law, makes an assignment for the benefit of its creditors, admits in
writing its inability to pay its debts generally as they become due, or consents
or suffers to the appointment of a receiver, trustee, liquidator or conservator
for a Material Party or any part of its assets.

26

--------------------------------------------------------------------------------



8.7    Attachment; Judgment; Tax Liens. (a) The issuance, filing, levy or
seizure against the Inventory Collateral, of one or more attachments,
injunctions, executions, tax Liens (excluding with respect to Taxes for which
Borrower is not responsible under the Reimbursement Agreement) or judgments for
the payment of money cumulatively in excess of $250,000 in the aggregate, or (b)
the filing of any mechanics' or materialmen's Lien against any asset of Borrower
or claim of Lien which is not discharged in full, bonded or stayed within sixty
(60) days after Borrower learns of such issuance or filing and such Lien could
reasonably be expected to have a Material Adverse Effect.
8.8    Documents. Any of the Material Agreements to which any Material Party is
a party shall be terminated, amended or modified or restated in any material
respect, without Lender's prior written consent, if such action could reasonably
be expected to have a Material Adverse Effect on the Inventory Collateral.
8.9    Material Adverse Effect. The occurrence of a Material Adverse Effect.
8.10    [Reserved].
8.11    Breach of Other Agreements. Any violation or breach of any agreement,
covenant or restriction affecting title to the Inventory Collateral, which
violation or breach could reasonably be expected to have a Material Adverse
Effect.
8.12    Fraud. Borrower or any Material Party takes or is in the process of
taking any action which Lender in good faith believes is intended to: (a)
defraud Lender, or (b) convert any portion of the Inventory Collateral.
8.13    Change of Control . If any Change of Control shall have occurred.
8.14    Cessation of Sales or Business. Any cessation without Lender's prior
written consent of a material part of Borrower's business shall occur and if
such business shall not be resumed within thirty (30) days after such cessation,
unless the cessation is due to a force majeure event.
9.Termination of Obligation to Advance/Remedies.
9.1    Termination of Obligation to Advance. Should an Event of Default occur,
Lender may, with or without proceeding with any sale or foreclosure or demanding
payment or performance of the Obligations, without notice, terminate Lender's
further performance under this Agreement or any other Loan Document, including,
without limitation, any commitment of Lender to lend under this Agreement in its
entirety, or any portion of any such commitment, to the extent Lender shall deem
appropriate, without further liability or obligation by Lender. Such termination
shall not absolve, release or otherwise affect the liability or obligations of
Borrower or the Liens, rights, powers and other remedies of Lender pursuant to
the Loan Documents.
9.2    Remedies Upon Default. Should an Event of Default occur, Lender, at its
sole option, may take anyone or more of the actions described in this Section 9,
all without notice to Borrower:
(a)Acceleration. Without demand or notice of any nature whatsoever, declare the
Obligations, or any part thereof, immediately due and payable, whereupon the
same shall be due and payable, provided that, if an Event of Default occurs
under Section 8.5 or 8.6, all Obligations shall become immediately due and
payable without further action.
(b)Termination of Lender's Performance. Terminate a commitment, if any, of
Lender to make Advances under this Agreement, the Loan Documents in their
entirety, or any portion of any such commitment, and/or terminate Lender's
further performance under this Agreement, the Loan Documents in their entirety,
without further liability or obligation to Borrower, to the extent Lender shall
deem appropriate, all without notice to Borrower.
(c)Judgment. Reduce Lender's claim to judgment, foreclose or otherwise enforce
Lender's Lien against all or any part of the Inventory Collateral by any
available judicial or other procedure under law. Lender's right to sue and
recover a judgment either before, after or during the pendency of any proceeding
for the enforcement of any Lien in favor of Lender, and the right of Lender to
recover such judgment shall not be affected by any taking, possession or
foreclosure sale hereunder or by the exercise of any other right, power or
remedy for the enforcement of the terms of any Lien in favor of Lender, or the

27

--------------------------------------------------------------------------------



foreclosure of the Lien thereof.
(d)Sale of Inventory Collateral. After notification, if any, provided for in
Section 9.3, sell or otherwise dispose of, at the office of Lender, or
elsewhere, as chosen by Lender, all or any part of the Inventory Collateral, and
any such sale or other disposition may be as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale of any part of the Inventory Collateral shall not exhaust Lender's
power of sale, but sales may be made from time to time until all of the
Inventory Collateral has been sold or until the Obligations, have been paid in
full and fully performed), and at any such sale it shall not be necessary to
exhibit the Inventory Collateral. Borrower hereby acknowledges and agrees that a
private sale or sales of the Inventory Collateral, after notification as
provided for in Section 9.3, shall constitute a commercially reasonable
disposition of the Inventory Collateral sold at any such sale or sales, and
otherwise, commercially reasonable action on the part of Lender.
(e)Retention of Collateral/Purchase of Inventory Collateral. At its discretion,
retain such portion of the Inventory Collateral as shall aggregate in value to
an amount equal to all or part of the outstanding Obligations, in full or
partial satisfaction of the Obligations, whenever the circumstances are such
that Lender is entitled and elects to do so under applicable law. Lender may
also buy the Inventory Collateral or any part thereof at any public or private
sale.
(f)Receiver. As a matter of strict right and without regard to the value or
occupancy of the Inventory Collateral, apply by appropriate procedures for the
appointment of a receiver who will take possession of the Inventory Collateral,
collect the proceeds and profits therefrom and apply the same as the court may
direct. The receiver shall have all the rights and powers permitted under the
laws of the state in which the Inventory Collateral is located. All costs and
expenses (including receiver's fees, attorney's fees and costs, including
attorneys' fees and costs incurred as a result of any appeal, and agents
compensation) incurred in connection with the appointment of a receiver shall be
secured by the Inventory Collateral. The right to take possession of the
Inventory Collateral, to manage and operate the same and to collect the proceeds
and profits thereof (whether by a receiver or otherwise) shall be cumulative to
any other right or remedy hereunder or afforded by law and may be exercised by
Lender concurrently therewith or independently thereof. Lender shall be liable
to account only for such proceeds and profit actually received by Lender.
Notwithstanding the appointment of any receiver, trustee or other custodian,
Lender shall be entitled, as pledgee, to the possession or control of any cash
or other instruments, at the time held by or payable or deliverable under the
terms of this Agreement or any other Loan Document to Lender. Borrower hereby
consents to any such appointment. Lender may also apply by appropriate judicial
proceedings for appointment of a receiver for the Inventory Collateral, or any
part thereof, and Borrower hereby consents to any such appointment.
(g)Exercise of Uniform Commercial Code and Other Rights. Lender shall have all
the rights and remedies of a secured party under the Uniform Commercial Code and
other legal and equitable rights to which it may be entitled, and may exercise
any and all other rights or remedies afforded by the Loan Documents as Lender
shall deem appropriate, at law, in equity or otherwise, including, but not
limited to, the right to bring suit or other proceeding, either for specific
performance of any covenant or condition contained in the Loan Documents or in
aid of the exercise of any right or remedy granted to Lender in the Loan
Documents. Lender shall also have the right to require Borrower to assemble any
of the Inventory Collateral not in Lender's possession, at Borrower's expense,
and make it available to Lender at a place to be determined by Lender which is
reasonably convenient to both parties, and Lender shall have the right to take
immediate possession of all of the Inventory Collateral.
(h)Power of Attorney. Exercise Lender's rights under powers of attorney granted
to it including the power of attorney referenced in Section 10.9.
9.3    Sale of Inventory Collateral. Reasonable notification of time and place
of any public sale of the Inventory Collateral or reasonable notification of the
time after which any private sale or other intended disposition of the Inventory
Collateral is to be made shall be sent to Borrower and to any other person
entitled under the Uniform Commercial Code to notice; provided, however, that if
the Inventory

28

--------------------------------------------------------------------------------



Collateral threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender may sell or otherwise dispose of the
Inventory Collateral without notification, advertisement or other notice of any
kind. It is agreed that notice sent not less than ten (10) calendar days prior
to the taking of the action to which such notice relates is reasonable
notification and notice for the purposes of this Section 9.3. Lender shall have
the right to bid at any public or private sale on its own behalf. Out of money
arising from any such sale, Lender shall retain an amount equal to all costs and
charges, including attorneys' fees for advice, counsel or other legal services
or for pursuing, reclaiming, seeking to reclaim, taking and advertising such
Inventory Collateral for sale, selling same and any and all other charges and
expenses in connection therewith and in satisfying any prior Liens thereon. Any
balance shall be applied to the Obligations, and in the event of deficiency,
Borrower shall remain liable to Lender. In the event of any surplus, such
surplus shall be paid to Borrower or to such other Persons as may be legally
entitled to such surplus.
In connection with the disposition of any Inventory Collateral by or on behalf
of Lender, Borrower agrees that Lender may disclaim any warranties and dispose
of such Inventory Collateral without any warranties whatsoever and that Lender
shall not be deemed to have acted in a commercially unreasonable manner as a
result thereof. If Lender sells any of the Inventory Collateral upon credit,
Borrower shall be credited with the full sale price, to the extent that payments
thereof are actually received by Lender with respect to such sale. If the buyer
at such sale fails to pay in full for any of the Inventory Collateral, Lender
may resell such Inventory Collateral.
9.4    Application of Proceeds. All proceeds from any sale or realization upon
any of the Inventory Collateral after an Event of Default shall be applied or
paid over as follows: (a) first, to the payment of all costs and expenses
incurred in connection with such sale or realization, (b) second, to payment of
the Obligations in such order as Lender may elect in its sole discretion with
Borrower remaining liable for any deficiency, and (c) third, the balance (if
any), subject to any duty or requirement of any applicable Legal Requirements,
to whomsoever is legally entitled thereto.
9.5    Delegation of Duties and Rights. Lender may execute any of its duties
and/or exercise any of its rights or remedies under the Loan Documents by or
through its officers, directors, employees, attorneys, agents or other
representatives.
9.6    Lender Not in Control. None of the covenants or other provisions
contained in this Agreement or in any Loan Document shall give Lender the right
or power to exercise control over the affairs and/or management of Borrower.
9.7    Rights of Lender Regarding Inventory Collateral. In addition to all other
rights possessed by Lender, Lender, at its option, may from time to time after
there shall have occurred an Event of Default, and so long as such Event of
Default remains uncured, at its sole discretion, take the following actions:
(a)    Upon foreclosure, transfer all or any part of the Inventory Collateral
into the name of Lender or its nominee; and
(b)    Extend or renew the Inventory Loan and grant releases, compromises or
indulgences with respect to the Obligations, any portion thereof, any extension
or renewal thereof, or any security therefor, to any obligor hereunder or
thereunder.
9.8    Waivers.
(a)    Borrower irrevocably waives: (i) all notices of Default and Events of
Default except to the extent expressly required in this Agreement; (ii) all
procedural errors, defects and imperfections in any legal proceedings under the
Loan Documents or in connection with any of the transactions contemplated
thereunder; (iii) demand; presentment and protest; notice of demand,
presentment, protest, acceleration and non-payment; and (iv) the benefit of any
valuation, appraisal or exemption laws.
(b)    Except as otherwise expressly provided in an instrument or instruments
executed by Lender, if Lender: (i) grants any forbearance or an extension of
time for the payment of any sums secured by the Inventory Collateral; (ii) takes
other, additional or substitute Inventory Collateral or

29

--------------------------------------------------------------------------------



security for the Obligations; (iii) waives or does not exercise any right
granted in this Agreement or any Loan Documents; (iv) alters, substitutes or
releases any part of the Inventory Collateral from the Lien in favor of Lender
or otherwise changes any of the terms of this Agreement or any Loan Documents;
(v) releases any Person liable for the payment of any part of the Obligations;
(vi) extends the time for payment or otherwise alters the payment terms of the
Obligations; or (vii) makes or consents to any agreement subordinating Lender's
Lien against any of the Inventory Collateral, any such act or omission by Lender
shall not release, discharge, modify, change or affect Borrower's original
liability under this Agreement or any of the Loan Documents or otherwise, nor
shall any such act or omission preclude Lender from exercising any right, power
or privilege granted in this Agreement or any Loan Document in the event of any
other concurrent or subsequent default, nor shall Lender's Lien against any of
the Inventory Collateral be altered thereby.
(c)    Upon the sale or transfer by operation of law or otherwise of all or any
part of the Inventory Collateral, Lender, without further notice, is authorized
and empowered to deal with any such transferee as fully and to the same extent
as it might deal with Borrower, without in any way waiving, releasing or
discharging any of Borrower's liabilities or obligations hereunder.
(d)    No failure or delay on the part of Lender in exercising any right, remedy
or power under this Agreement or any other Loan Document or in giving or
insisting upon strict performance by Borrower or any DRC Affiliate that is party
to a Loan Document, or in giving notice hereunder shall operate as a waiver of
the same or any other power or right, and no single or partial exercise of any
such power or right shall preclude any other or further exercise thereof or the
exercise of any other such power or right. Lender, notwithstanding any such
failure, shall have the right thereafter to insist upon the strict performance
of any and all of the terms and provisions of this Agreement or any other Loan
Document to be performed by Borrower or any Material Party. The collection and
application of proceeds, the taking possession of the Inventory Collateral, and
the exercise of the rights of Lender contained in the Loan Documents and this
Agreement shall not cure or waive any default, or affect any notice of default,
or invalidate any acts done pursuant to such notice. No waiver by Lender of any
breach or default of or by any party hereunder shall be deemed to alter or
affect Lender's rights hereunder with respect to any prior or subsequent Default
or Event of Default.
(e)    BORROWER HEREBY WAIVES ALL NOTICES (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREUNDER) WITH RESPECT TO ANY LOSSES, DAMAGES, LIABILITIES, SUITS,
COSTS AND EXPENSES, AND ALL OTHER DEMANDS WHATSOEVER HEREBY INDEMNIFIED, AND
AGREES THAT ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCES, WHETHER OR NOT REFERRED TO ABOVE, WHICH MIGHT OTHERWISE
CONSTITUTE LEGAL OR EQUITABLE DISCHARGES OF ITS OBLIGATIONS HEREUNDER.
(f)    IF A COURT OF COMPETENT JURISDICTION SHOULD DETERMINE THAT BORROWER IS
ENTITLED TO RECOVER DAMAGES FROM LENDER FOR ANY REASON OR UPON ANY CAUSE, CLAIM
OR COUNTERCLAIM, IN CONNECTION WITH THE INVENTORY LOAN OR THE TRANSACTIONS
PROVIDED FOR OR CONTEMPLATED PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, BORROWER STIPULATES AND AGREES THAT ANY SUCH DAMAGES SHALL NOT
INCLUDE CONSEQUENTIAL, PUNITIVE, OR SPECIAL DAMAGES. IN THE EVENT THE FOREGOING
PROVISION IS NOT ENFORCED BY THE COURTS, THEN BORROWER AGREES THAT BORROWER'S
SOLE REMEDY FOR ANY CAUSE, CLAIM OR COUNTERCLAIM WILL BE TO RECOVER DAMAGES IN
AN AMOUNT EQUAL TO ITS REASONABLE OUT OF POCKET EXPENSES IN CONNECTION WITH THE
INVENTORY LOAN AND SHALL NOT INCLUDE PUNITIVE, SPECIAL, OR CONSEQUENTIAL
DAMAGES.
9.9    Cumulative Rights. All rights and remedies available to Lender under the
Loan Documents shall be cumulative of and in addition to all other rights and
remedies granted to Lender under any of the Loan Documents, at law or in equity,
whether or not the Inventory Loan is due and payable and

30

--------------------------------------------------------------------------------



whether or not Lender shall have instituted any suit for collection or other
action in connection with the Loan Documents.
9.10    Diminution in Value of Collateral. Lender shall not have any liability
or responsibility whatsoever for any diminution or loss in value of any of the
Inventory Collateral, specifically including that which may arise from Lender's
negligence or inadvertence, whether such negligence or inadvertence is the sole
or concurring cause of any damage.
9.11    Discontinuance of Proceedings. If Lender proceeds to enforce any right
or remedy under the Loan Documents by foreclosure, entry or otherwise and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely to Lender, then Borrower and Lender shall be
restored to their former positions and rights hereunder and all rights, powers
and remedies of Lender shall continue as if no such proceeding occurred.
9.12    Indemnification of Lender Parties. In addition to (and not in lieu of)
any other provisions of any Loan Document providing for indemnification in favor
of Lender, Borrower agrees to defend, indemnify and hold harmless the
Indemnified Lender Parties, from and against, and promptly pay on demand or
reimburse each of them with respect to, any and all liabilities, claims,
demands, losses, damages, costs and expenses (including without limitation,
reasonable attorneys' and paralegals' fees and costs), actions or causes of
action of any and every kind or nature whatsoever asserted against or incurred
by any of them by reason of or arising out of or in any way related or
attributable to: (a) any failure or alleged failure of Borrower to perform any
of its covenants or obligations with respect to any Component Site or to the
Purchasers of any of the Inventory Collateral or any incorrectness or inaccuracy
of any representation or warranties to any Purchaser; (b) the construction,
development or operation of any Component Site; (c) the debtor-creditor
relationships between Borrower on the one hand, and the Purchasers or Lender or
its participants, as the case may be, on the other; (d) the sale of Vacation
Ownership Plans; (e) Borrower's performance under or related to this Agreement,
the Loan Documents or the Inventory Collateral; (f) the transactions
contemplated under any of the Loan Documents or any of the Material Agreements,
including without limitation, those in any way relating to or arising out of the
violation of any applicable Legal Requirements; (g) any breach of any covenant
or agreement or the incorrectness or inaccuracy of any representation and
warranty contained in this Agreement or any of the Loan Documents (including
without limitation any certification delivered to Lender); and (h) any and all
Taxes (excluding any Taxes that are subject to reimbursement obligations of
Lender under the Reimbursement Agreement), and any and all fees or charges to be
paid by Borrower including, without limitation under any Legal Requirements,
which may at any time arise or become due prior to the payment, performance and
discharge in full of the Obligations. Such indemnification shall not give
Borrower any right to participate in the selection of counsel for Lender or the
conduct or settlement of any dispute or proceeding for which indemnification may
be claimed. The indemnity provisions in this Section 9.12 shall survive the
satisfaction of the Obligations and termination of this Agreement, and remain
binding and enforceable against Borrower, together with its successors and
assigns, in perpetuity.
The obligations of Borrower to indemnify, protect, defend and hold Lender
harmless as provided in this Agreement are absolute, unconditional, present and
continuing, and shall not be dependent upon or affected by the genuineness,
validity, regularity or enforceability of any claim, demand or suit from which
Lender is indemnified, except to the extent any such assessments, claims,
demands, causes of action, losses, damages, liabilities, suits, costs and
expenses arise as a result of the gross negligence or willful misconduct of
Lender.
10.    Certain Rights of Lender
10.1    Suits to Protect the Inventory Collateral. Lender shall have power at
any time and from time to time, to: (a) institute and maintain such suits and
proceedings as it may deem expedient to prevent any impairment of the Inventory
Collateral by any acts which may be unlawful or which violate this Agreement or
any of the Loan Documents; (b) preserve or protect the Inventory Collateral; and
(c) restrain

31

--------------------------------------------------------------------------------



the enforcement of or compliance with any Legal Requirements that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order would impair Lender's security.
10.2    Protection of Inventory Collateral. Lender shall have the power at any
time and from time to time to take such actions as Lender deems necessary or
appropriate to protect Lender's Liens in and to preserve the Inventory
Collateral, and to establish, maintain and protect the enforceability of
Lender's rights with respect thereto, all at the expense of Borrower. Borrower
agrees to cooperate fully with all of Lender's efforts to preserve the Inventory
Collateral and Lender's Liens and rights and will take such actions to preserve
the Inventory Collateral and Lender's Liens and rights as Lender may direct,
including, without limitation, by promptly paying upon Lender's demand therefor,
all Taxes that may be or may become due in respect of any of the Inventory
Collateral.
10.3    Performance by Lender. If Borrower fails to perform any covenant or
agreement contained herein or in any Loan Document, Lender may itself perform,
or cause the performance of, such covenant or agreement, and the sums expended
by Lender and the expenses of Lender incurred in connection therewith shall be
payable by Borrower and be included as part of the Obligations. In no event,
however, shall Lender have any obligation or duties whatsoever to perform any
covenant or agreement of Borrower contained herein or in any of the Loan
Documents, and any such performance by Lender shall be wholly discretionary with
Lender. The performance by Lender, of any agreement or covenant of Borrower on
any occasion shall not give rise to any duty on the part of Lender to perform
any such agreements or covenants on any other occasion or at any time. In
addition, Borrower acknowledges that Lender shall not at any time or under any
circumstances whatsoever have any duty to Borrower or to any third party to
exercise any of Lender's rights or remedies hereunder.
10.4    No Liability of Lender. Neither the acceptance of this Agreement by
Lender, nor the exercise of any rights hereunder by Lender, shall be construed
in any way as an assumption by Lender of any obligations, responsibilities or
duties of Borrower arising in connection with the Inventory Collateral, under
any Legal Requirements, or under any of the Material Agreements, or in
connection with any other business of Borrower or any Material Party, or the
Inventory Collateral, or otherwise bind Lender to the performance of any
obligations with respect to any Component Site or the Inventory Collateral; it
being expressly understood that Lender shall not be obligated to perform,
observe or discharge any obligation, responsibility, duty, or liability of
Borrower or any Material Party with respect to any of the Inventory Collateral,
under any Legal Requirements or under any of the Material Agreements, including,
but not limited to, appearing in or defending any action, expending any money or
incurring any expense in connection therewith. Without limitation of the
foregoing, neither this Agreement, any action or actions on the part of Lender
taken hereunder, shall constitute an assumption by Lender of any obligations of
Borrower with respect to the Inventory Collateral, or any documents or
instruments executed in connection therewith, and Borrower shall continue to be
liable for all of its obligations thereunder or with respect thereto.
10.5    Right to Defend Action Affecting Security. Lender may, at Borrower's
expense, appear in and defend any action or proceeding at law or in equity which
Lender in good faith believes may affect the value of the Inventory Collateral
or the Liens granted under this Agreement, including without limitation Lender's
rights under any of the Loan Documents. Lender may engage counsel of its own
choice in any such action or proceeding without the consent of Borrower and
Borrower shall pay all reasonable fees and expenses of such counsel.
10.6    Indemnities, Loan Costs and Expenses. All Loan Costs payable by Borrower
under any provision of this Agreement shall be part of the Obligations of
Borrower and shall be paid by Borrower to Lender promptly upon demand.
10.7    Lender's Right of Set-Off. Lender shall have the right to set-off any
Inventory Collateral against any Obligations then due and unpaid by Borrower.
10.8    Assignment of Lender's Interest.
(a)    Subject to the provisions of Section 11.18, Lender shall have the right
to

32

--------------------------------------------------------------------------------



assign, participate or transfer all or any part of the Inventory Loan and all or
any part of its rights in or pursuant to this Agreement or any of the Loan
Documents including, without limitation, to an affiliate of Lender. All
assignees, participants and transferees shall be entitled to the benefits of
this Agreement and the Loan Documents. The consent of Borrower shall not be
required for any such assignment, participation or transfer and failure to give
notice of any assignment, participation or transfer shall not affect the
validity or enforceability of this Agreement, any Loan Document, or subject
Lender to any liability; provided, that Lender shall promptly provide Borrower
with written notice of any such assignment or transfer. Borrower consents to the
dissemination of information regarding the Obligations, the Inventory Loan,
Borrower, Borrower's business, and all matters related hereto in connection with
any assignment, participation or sale.
(b)    Lender, acting solely for this purpose as an agent of Borrower, shall
maintain at its office a record of each assignment of all or any portion of the
Loan, and a register for the recordation of the names and addresses of all
assignees of interests in the Loan, and principal amounts (and related interest
amounts) of the Loan and other amounts due hereunder, owing to, Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and Borrower and Lender
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a “Lender” hereunder for all purposes of this Agreement to the
extent of its pro rata share in the Loan, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower at any
reasonable time and from time to time upon reasonable prior notice.
10.9    Lender's Appointment as Attorney-in-Fact.
(a)    Borrower does hereby irrevocably constitute and appoint Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Borrower and in the name of Borrower, or in its own name to do the
following from and after the occurrence and continuance of an Event of Default
from time to time in the Lender's reasonable discretion, for the purpose of
carrying out the terms of this Agreement or the Loan Documents, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, Borrower
hereby gives the Lender the power and right, on behalf of Borrower, in Lender's
name or in Borrower's name, and at Borrower's expense to do the following from
and after the occurrence and continuance of an Event of Default:
(i)in the name of the Borrower or its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, other Inventory Collateral
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by the Lender for the purpose of
collecting any and all such moneys due with respect to any other Inventory
Collateral whenever payable;
(ii)to pay or discharge Taxes and Liens levied or placed on or threatened
against the Inventory Collateral;
(iii) (A) to direct any party liable for any payment under any Inventory
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Inventory Collateral; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any of the
Inventory Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Inventory Collateral or any part thereof and to enforce any other
right in respect of any Inventory Collateral; (E) to defend any suit, action or
proceeding brought against Borrower with respect to any Inventory Collateral;
(F) to settle, compromise or adjust any suit, action or proceeding

33

--------------------------------------------------------------------------------



described in clause (D) above and, in connection therewith, to give such
discharges or releases as the Lender may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Inventory Collateral as fully and completely as though the
Lender were the absolute owner thereof for all purposes, and to do, at the
Lender's option and Borrower's expense, at any time, or from time to time, all
acts and things which the Lender deems necessary to protect, preserve or realize
upon the Inventory Collateral and the Lender's Liens thereon and to effect the
intent of this Agreement, all as fully and effectively as the Borrower might do;
(iv)to demand and receive from time to time any and all property, rights,
titles, interests, and liens hereby sold, assigned and transferred, or intended
so to be, and give receipts for same; and
(v)generally to do all and any such acts and things in relation to the Inventory
Collateral as Lender shall in good faith deem advisable.
Borrower hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
(b)    Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with any sales pursuant to Article 9 herein, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Inventory Collateral.
(c)    The powers conferred on the Lender are solely to protect the Lender's
interests in the Inventory Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Lender nor any of its officers, directors, or employees shall be
responsible to Borrower for any act or failure to act hereunder, except for its
own gross negligence or willful misconduct.
11.    Miscellaneous.
11.1    Notices. Except as otherwise specifically set forth in this Agreement or
any other Loan Document, all notices, requests and other communications to
either party hereunder shall be in writing and shall be given to such party at
its address set forth below or at such other address as such party may hereafter
specify for the purpose of notice to Lender or Borrower. Each such notice,
request or other communication shall be effective: (a) if given by mail, when
such notice is deposited in the United States Mail with first class postage
prepaid, addressed as aforesaid, provided that such mailing is by registered or
certified mail, return receipt requested; (b) if given by overnight delivery,
when deposited with a nationally recognized overnight delivery service such as
Federal Express with all fees and charges prepaid, addressed as provided below;
or (c) if given by any other means, when delivered at the address specified in
this Section 11.1.
If to Borrower:
DPM Acquisition, LLC
10615 Park Run Drive
Las Vegas, Nevada 89144
Attn: Treasurer and General Counsel
Telephone: (702) 823-7350
Telecopy: (702) 804-8632


With a Copy to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
Attention: Ann Marie Sink

34

--------------------------------------------------------------------------------



Facsimile: 312-902-1061


If to Lender:
RFA PMR LoanCo, LLC
c/o Resort Finance America, LLC
100 Crescent Court, Suite 260
Dallas, Texas 75201
Attention: Chief Risk Officer, Secretary
Telephone No.: (469) 554-7900
Telecopier No.: (214) 224-0165


Notwithstanding the foregoing, requests for Advances and documents collateral
thereto may be delivered by Borrower to Lender by e-mail or fax in accordance
with Lender's instructions from time to time.
11.2    Survival; Continuation and Reliance. All representations, warranties,
covenants and agreements made by Borrower herein, in any other Loan Documents or
in any other agreement, document, instrument or certificate delivered by or on
behalf of Borrower under or pursuant to the Loan Documents shall be considered
to have been relied upon by Lender and shall survive the delivery to Lender of
such Loan Document (and each part thereof), regardless of any investigation made
by or on behalf of Lender. The warranties and representations contained herein
shall be and remain true and correct so long as any of the Obligations have not
been satisfied, or so long as part of the Obligations shall remain outstanding,
and each request by Borrower for an Advance shall constitute an affirmation that
the foregoing representations and warranties remain true and correct as of the
date thereof.
All indemnities made by Borrower are in favor of Lender shall survive payment of
all Obligations and termination of this Agreement until the expiration of the
applicable statute of limitations.
11.3    Governing Law; Consent to Jurisdiction.
(a)    THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS WITH RESPECT TO ANY INDIVIDUAL PROPERTY (OTHER THAN PERSONAL
PROPERTY) CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
APPLICABLE INDIVIDUAL PROPERTY (OTHER THAN PERSONAL PROPERTY) IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND
LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE
LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

35

--------------------------------------------------------------------------------



(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
National Registered Agents, Inc.
160 Greentree Drive, Suite 101
Dover, DE 19904
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
11.4    Invalid Provisions. If any provision of this Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws effective during the term thereof, such provision shall
be fully severable, this Agreement and the other Loan Documents shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof or thereof, and the remaining provisions
hereof or thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of this Agreement and/or
the Loan Documents (as the case may be) a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
11.5    Successors and Assigns; Third Party Beneficiaries. This Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns; provided that
Borrower may not transfer or assign any of its rights or obligations under this
Agreement or the other Loan Documents without the prior written consent of
Lender. This Agreement and the transactions provided for or contemplated
hereunder or under any of the Loan Documents are intended solely for the benefit
of the parties hereto and any of Lender's participants in the Obligations. No
third party shall have any rights or derive any benefits under or with respect
to this Agreement, or the other Loan Documents except for participants in the
Obligations or as provided in advance in a writing signed on behalf of Lender.
No Person other than Borrower, shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that
Lender will refuse to make advances in the absence of strict compliance with any
or all thereof, and no other Person, other than Borrower, under any
circumstance, shall be deemed to be a beneficiary of such conditions, any and
all of which Lender freely may waive in whole or in part at any time it, in its
sole discretion.

36

--------------------------------------------------------------------------------



11.6    Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signature thereto and hereto were on the same instrument. This Agreement
shall become effective upon Lender's receipt of one or more counterparts hereof
signed by Borrower and Lender. Any signature on any Loan Document or any
document collateral thereto, delivered by Borrower by e-mail or telecopy
transmission shall be deemed to be an original signature thereto. The parties
hereto agree that any copy of this Agreement or any of the Loan Documents signed
by any parties thereto and transmitted by e-mail, telecopy or otherwise for
delivery to Lender, shall be admissible in evidence as the original itself in
any judicial, bankruptcy or administrative proceeding, whether or not the
original is in existence.
11.7    Lender Not Fiduciary. The relationship between Borrower and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower, and no term or provision of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor. Nothing herein contained
shall be construed to create a partnership or joint venture between Borrower and
Lender, and the parties hereby acknowledge that no such relationship exists
between them.
11.8    Total Agreement; Amendments. This Agreement, and the other Loan
Documents, including the Exhibits and Schedules thereto, contain the entire
agreement between the parties relating to the subject matter hereof, supersedes
all prior agreements and understandings between the parties hereto whether
written or oral relating to the subject matter hereof, cannot be contradicted,
changed or terminated orally or by course of conduct. This Agreement may not be
amended or modified, except by written instrument signed by Borrower and Lender.
No provision of this Agreement shall be deemed to be waived by Lender, except
for those waived in a writing signed by Lender.
11.9    Consents, Approvals and Discretion. Whenever Lender's consent or
approval is required or permitted hereunder, or any documents or other items are
required to be acceptable to Lender, such consent, approval or determination of
acceptability shall be made in the sole and absolute discretion of Lender,
unless otherwise specifically set forth herein.
11.10    Litigation. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND OR CLARIFY ANY RIGHT, POWER, REMEDY OR
DEFENSE ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WHETHER SOUNDING IN TORT OR
CONTRACT OR OTHERWISE, OR WITH RESPECT TO ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY; AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT
BEFORE A JURY. BORROWER AND LENDER FURTHER WAIVE ANY RIGHT TO SEEK TO
CONSOLIDATE ANY SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY
OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. FURTHER,
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER, NOR
LENDER'S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION
ARE A MATERIAL INDUCEMENT TO LENDER'S ACCEPTANCE OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.
The waiver and stipulations of Borrower and Lender in this Section 11.10 shall
survive the final payment or performance of all of the Obligations of Borrower
and all other obligations secured by the Inventory Collateral and the resulting
termination of this Agreement.

37

--------------------------------------------------------------------------------



11.11    Consent to Advertising and Publicity of Documents. Borrower and Lender
shall confer and reasonably agree prior to any public announcement describing
the credit accommodation entered into pursuant to this Agreement.
11.12    Use of Lender's Name. Without the prior written consent of Lender,
Borrower shall not, and shall not permit any Affiliate of any Borrower to use
the name of Lender or the name of any affiliate of Lender in connection with its
businesses or activities, except in connection with internal business matters
and as required in dealings with governmental agencies or in disclosures
required by governmental agencies and the dissemination of press releases in
connection with such required disclosures.
11.13    Control of a Material Party. Lender agrees that Borrower shall only be
obligated to act on behalf of a Material Party or to cause a Material Party to
take any action, refrain from taking any action or comply with any provision or
covenant set forth in this Agreement or any other Loan Document at such time as
such Material Party is a DRC Affiliate, or such Material Party is directly or
indirectly under the control of Borrower.
11.14    Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.
11.15    Sale of Participation Interests in Inventory Loan. Borrower
acknowledges that Lender may seek to sell participation interests in the
Inventory Loan to one or more participants and Borrower agrees to cooperate
fully with Lender in facilitating such process and hereby consents to any
dissemination of information or documentation directly related to such sale.
Borrower shall be required to transact business solely with Lender and shall not
be required to deal with participants directly.
11.16    Non-Public Information; Confidentiality.
(a)    Lender acknowledges and agrees that it may receive material non-public
information hereunder and under the other Loan Documents concerning the Borrower
and its Affiliates and agrees to use such information in compliance with all
applicable requirements of law (including United States Federal and state
securities laws and regulation).
(b)    Lender agrees to use all reasonable efforts to maintain the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by Borrower or any of its Affiliate(s), as the case may
be, as confidential, except that such information may be disclosed (i) with such
Person's consent, (ii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 11.16 or (B) available to Lender from a source (other than Borrower or
any of its Affiliates) not known by them to be subject to disclosure
restrictions, (iii) to the extent disclosure is required by applicable
requirements of law or other legal process or requested or demanded by any
governmental authority, and (iv) to current or prospective assignees or
participants, in each case to the extent such assignees or participants agree to
be bound by provisions substantially similar to the provisions of this Section
11.16.
11.17    Headings. Section headings have been inserted in this Agreement as a
matter of convenience of reference only; such Section headings are not a part of
this Agreement and shall not be used in the interpretation of this Agreement.
11.18    Borrower's Knowledge. As used herein the term “to Borrower's actual
knowledge” or “to Borrower's knowledge” is intended to mean to the actual
knowledge of employees, officers, contractors or in-house attorneys of Borrower
or of DRC or DRC Affiliates who have been involved with or undertaken due
diligence in connection with the Bankruptcy Case.
11.19    Gender. Words of any gender in this Agreement shall include each other
gender where appropriate.
11.20    Time of the Essence. Time is of the essence of all obligations and
agreements of Borrower.
11.21    Conflict. The provisions of this Agreement shall control in the event
of any conflict among it, and any other Loan Document.

38

--------------------------------------------------------------------------------



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

39

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed and delivered effective as of the date first above written.
LENDER:
RFA PMR LOANCO, LLC,
a Delaware limited liability company
By:    /s/ Chris Halpin
Name:    Chris Halpin
Title:    Vice President


BORROWER:
DPM ACQUISITION, LLC,
a Delaware limited liability company
By:
/s/ David F. Palmer

Name:
David F. Palmer

Title:
President







Signature Page to Inventory Loan and Security Agreement

40

--------------------------------------------------------------------------------





Schedules
Schedule 5.3
Names and Addresses

Schedule 6.5
Permitted Exceptions to Title



Exhibits
Exhibit A
Form of Request for Inventory Loan Advance






41

--------------------------------------------------------------------------------



Schedule 5.3
Names and Addresses
Address of Borrower:
DPM Acquisition, LLC
10615 Park Run Drive
Las Vegas, Nevada 89144
 Address of Inventory Collateral:
DPM Acquisition, LLC
10615 Park Run Drive
Las Vegas, Nevada 89144
 Address of Books and Records:
DPM Acquisition, LLC
10615 Park Run Drive
Las Vegas, Nevada 89144








42

--------------------------------------------------------------------------------







Schedule 6.5
Permitted Exceptions to Title
None.

43

--------------------------------------------------------------------------------



EXHIBIT A
Form of Request for Inventory Loan Advance
BORROWER'S CERTIFICATE
AND REQUEST FOR ADVANCE ON INVENTORY LOAN
_____________, 201_
RFA PMR LoanCo, LLC
c/o Resort Finance America, LLC
100 Crescent Court, Suite 260
Dallas, Texas 75201
RE:
Inventory Loan any Security Agreement between RFA PMR LoanCo, LLC (“Lender”) and
DPM Acquisition, LLC (“Borrower”), dated as of May 21, 2012 (as amended,
supplemented or restated from time to time, the “Loan Agreement”)

Ladies and Gentlemen:
In accordance with the terms of the Loan Agreement, Borrower desires to obtain
the advance (the “Advance”) of $____________ of the principal balance on the
Inventory Loan on _________________. Unless otherwise defined herein, terms used
herein with initial capital letters shall have the same meaning assigned to such
terms in the Loan Agreement.
In order to induce Lender to make such Advance, Borrower hereby certifies,
represents and warrants the following to Lender:
No Event of Default has occurred under the Loan Agreement and no Event of
Default will occur under the Loan Agreement as a result of the Advance requested
herein.
All of Borrower's representations and warranties under the Loan Agreement and
the other Loan Documents, are true and correct as of the date hereof, and after
giving effect to the making of such requested Advance, will be true and correct
as of the date on which such Advance is made.
The applicable conditions to the making of an Advance set forth in the Loan
Agreement have been satisfied as of the date hereof.
The chief executive office of Borrower, and all its books and records, are
located at 10615 Park Run Drive, Las Vegas, Nevada 89144.
Borrower is purchasing the Inventory Collateral free and clear of all known
Liens and other encumbrances, except for any Permitted Exceptions described in
the Loan Agreement and the Lien of Lender granted pursuant to the Loan
Documents.
As of the date hereof, and after giving effect to the transactions contemplated
under the Loan Agreement, including without limitation, the borrowing of the
Inventory Loan, the granting of liens to Lender in all of the Inventory
Collateral, and the incurring of the Obligations, the Borrower is solvent.
Borrower hereby requests an Advance in the amount set forth above be made only
upon confirmation by Lender of satisfaction, with respect to the initial
Advance, of all conditions to the closing,

44

--------------------------------------------------------------------------------



and with respect to all Advances, to the making of such Advance.
Borrower acknowledges that interest will accrue on the Advance at the rate set
forth in the Loan Agreement from the date of the making of such Advance by
Lender.
The information set forth herein is true, correct and complete, and Borrower
acknowledges that, in connection with making an Advance under the Inventory
Loan, Lender is relying on the information contained herein (including the
exhibits hereto) and certified, both on behalf of the Borrower and by the
undersigned, individually, as being true, correct and complete.
[Signature page follows]
 

45

--------------------------------------------------------------------------------





BORROWER:
DPM ACQUISITION, LLC,
a Delaware limited liability company


By:            
Name:
Title:











46